


Execution Copy

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

Dated as of August 29, 2007

among

BUTLER SERVICE GROUP, INC.,

as Borrower,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

MONROE CAPITAL MANAGEMENT ADVISORS LLC,

as Agent and Lender

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table of Contents

 

 

 

 

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

1.

AMOUNT AND TERMS OF CREDIT

1

 

 

 

 

1.1

Term Loan

1

 

1.2

Reserved

2

 

1.3

Prepayments

2

 

1.4

Use of Proceeds

4

 

1.5

Interest and Applicable Margins

4

 

1.6

Reserved

7

 

1.7

Reserved

7

 

1.8

Reserved

7

 

1.9

Fees

7

 

1.10

Receipt of Payments

8

 

1.11

Application and Allocation of Payments

8

 

1.12

Loan Account and Accounting

8

 

1.13

Indemnity

9

 

1.14

Access

10

 

1.15

Taxes

10

 

1.16

Capital Adequacy; Increased Costs; Illegality

11

 

 

 

 

2.

CONDITIONS PRECEDENT

13

 

 

 

 

 

2.1

Conditions to the Initial Loans

13

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES

14

 

 

 

 

 

3.1

Corporate Existence; Compliance with Law

15

 

3.2

Executive Offices, Collateral Locations, FEIN

15

 

3.3

Corporate Power, Authorization, Enforceable Obligations

15

 

3.4

Financial Statements and Projections

16

 

3.5

Material Adverse Effect

16

 

3.6

Ownership of Property; Liens

17

 

3.7

Labor Matters

17

 

3.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

18

 

3.9

Government Regulation

18

 

3.10

Margin Regulations

18

 

3.11

Taxes

18

 

3.12

ERISA

19

 

3.13

No Litigation

20

 

3.14

Brokers

20

 

3.15

Intellectual Property

20

 

3.16

Full Disclosure

20

 

3.17

Environmental Matters

20

 

3.18

Insurance

21

 

3.19

Deposit and Disbursement Accounts

21

 

3.20

Government Contracts

21

 

3.21

Customer and Trade Relations

22

-i-

--------------------------------------------------------------------------------




 

 

 

 

 

3.22

Agreements and Other Documents

22

 

3.23

Solvency

22

 

3.24

Reserved

22

 

3.25

Reserved

22

 

3.26

Foreign Assets Control Regulations

22

 

3.27

Anti-Terrorism Law

22

 

 

 

 

4.

FINANCIAL STATEMENTS AND INFORMATION

23

 

 

 

 

 

4.1

Reports and Notices

23

 

4.2

Communication with Accountants

23

 

 

 

 

5.

AFFIRMATIVE COVENANTS

24

 

 

 

 

 

5.1

Maintenance of Existence and Conduct of Business

24

 

5.2

Payment of Charges

24

 

5.3

Books and Records

24

 

5.4

Insurance; Damage to or Destruction of Collateral

25

 

5.5

Compliance with Laws

26

 

5.6

Supplemental Disclosure

26

 

5.7

Intellectual Property

26

 

5.8

Environmental Matters

26

 

5.9

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real

 

 

 

     Estate Purchases

27

 

5.10

Further Assurances

28

 

5.11

Delivery of Butler India Stock Certificate

28

 

6.

NEGATIVE COVENANTS

28

 

 

6.1

Mergers, Subsidiaries, Etc

28

 

6.2

Investments; Loans and Advances

28

 

6.3

Indebtedness

29

 

6.4

Employee Loans and Affiliate Transactions

30

 

6.5

Capital Structure and Business

30

 

6.6

Guaranteed Indebtedness

31

 

6.7

Liens

31

 

6.8

Sale of Stock and Assets

31

 

6.9

ERISA

32

 

6.10

Financial Covenants

32

 

6.11

Hazardous Materials

32

 

6.12

Sale-Leasebacks

32

 

6.13

Cancellation of Indebtedness

32

 

6.14

Restricted Payments

32

 

6.15

Change of Corporate Name or Location; Change of Fiscal Year

33

 

6.16

No Impairment of Intercompany Transfers

33

 

6.17

No Speculative Transactions

33

 

6.18

Leases; Real Estate Purchases

33

 

6.19

Sale or Discount of Accounts

34

 

 

 

 

-ii-

--------------------------------------------------------------------------------




 

 

 

 

 

6.20

Reserved

34

 

6.21

No Further Negative Pledge

34

 

6.22

Amendments or Waivers of Certain Documents; First Lien Loan Document Notices

34

 

 

 

 

7.

TERM

34

 

 

 

 

 

7.1

Termination

34

 

7.2

Survival of Obligations Upon Termination of Financing Arrangements

34

 

 

 

 

8.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

35

 

 

 

 

 

8.1

Events of Default

35

 

8.2

Remedies

37

 

8.3

Waivers by Credit Parties

37

 

 

 

 

9.

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

37

 

 

 

 

 

9.1

Assignment and Participations

37

 

9.2

Appointment of Agent

39

 

9.3

Agent’s Reliance, Etc

40

 

9.4

Monroe Capital and Affiliates

41

 

9.5

Lender Credit Decision

41

 

9.6

Indemnification

41

 

9.7

Successor Agent

42

 

9.8

Setoff and Sharing of Payments

42

 

9.9

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

43

 

 

 

 

10.

SUCCESSORS AND ASSIGNS

44

 

 

 

 

 

10.1

Successors and Assigns

44

 

 

 

 

11.

MISCELLANEOUS

44

 

 

 

 

 

11.1

Complete Agreement; Modification of Agreement

44

 

11.2

Amendments and Waivers

44

 

11.3

Fees and Expenses

46

 

11.4

No Waiver

47

 

11.5

Remedies

47

 

11.6

Severability

47

 

11.7

Conflict of Terms

48

 

11.8

Confidentiality

48

 

11.9

GOVERNING LAW

48

 

11.10

Notices

49

 

11.11

Section Titles

49

 

11.12

Counterparts

49

 

11.13

WAIVER OF JURY TRIAL

49

 

11.14

Press Releases and Related Matters

50

 

11.15

Reinstatement

50

-iii-

--------------------------------------------------------------------------------




 

 

 

 

 

11.16

Advice of Counsel

50

 

11.17

No Strict Construction

50

-iv-

--------------------------------------------------------------------------------




INDEX OF APPENDICES

 

 

 

Annex A (Recitals)

-

Definitions

Annex B

-

Reserved

Annex C

-

Reserved

Annex D (Section 2.1 (a))

-

Closing Checklist

Annex E (Section 4.1 (a))

-

Financial Statements and Projections Reporting

Annex F (Section 4.1 (b))

-

Collateral Reports

Annex G (Section 6.10)

-

Financial Covenants

Annex H (Section 9.9(a))

-

Lenders’ Wire Transfer Information

Annex I (Section 11.10)

-

Notice Addresses Annex J (from Annex A-

Commitments definition)

-

Commitments as of Closing Date

 

 

 

Exhibit 1.1 (a)

-

Form of Term B Note

Exhibit 1.5(e)

-

Form of Notice of Conversion/Continuation

Exhibit 9.1 (a)

-

Form of Assignment Agreement

Disclosure Schedule 1.4

-

Sources and Uses; Funds Flow Memorandum

Disclosure Schedule 3.1

-

Type of Entity; State of Organization

Disclosure Schedule 3.2

-

Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 3.4(A)

-

Financial Statements

Disclosure Schedule 3.4(B)

-

Pro Forma

Disclosure Schedule 3.4(C)

-

Projections

Disclosure Schedule 3.6

-

Real Estate and Leases

Disclosure Schedule 3.7

-

Labor Matters

Disclosure Schedule 3.8

-

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 3.11

-

Tax Matters

Disclosure Schedule 3.12

-

ERISA Plans

Disclosure Schedule 3.13

-

Litigation

Disclosure Schedule 3.14

-

Brokers

Disclosure Schedule 3.15

-

Intellectual Property

Disclosure Schedule 3.17

-

Hazardous Materials

Disclosure Schedule 3.18

-

Insurance

Disclosure Schedule 3.19

-

Deposit and Disbursement Accounts

Disclosure Schedule 3.20

-

Government Contracts

Disclosure Schedule 3.22

-

Material Agreements

Disclosure Schedule 5.1

-

Trade Names

Disclosure Schedule 6.3

-

Indebtedness

Disclosure Schedule 6.4

-

Stock Option Plans

Disclosure Schedule 6.7

-

Existing Liens

v

--------------------------------------------------------------------------------




Execution Copy

                    This SECOND LIEN CREDIT AGREEMENT (this “Agreement”), dated
as of August 29, 2007 among Butler Service Group, Inc., a New Jersey corporation
(“Borrower”); the other Credit Parties signatory hereto; MONROE CAPITAL
MANAGEMENT ADVISORS LLC (in its individual capacity, “Monroe”), for itself, as
Lender, and as Agent for Lenders, and the other Lenders signatory hereto from
time to time.

RECITALS

                    WHEREAS, Borrower has granted to Agent, for the benefit of
Agent and Lenders, a security interest in and lien upon all of its existing and
after-acquired personal and real property to secure the Obligations pursuant to
the Collateral Documents;

                    WHEREAS, Butler International, Inc., a Maryland corporation
(“Holdings”) is willing to guarantee all of the obligations of Borrower to Agent
and Lenders under the Loan Documents and to grant to Agent, for the benefit of
Agent and Lenders, a security interest in and lien upon all of its existing and
after-acquired personal and real property to secure such guaranty;

                    WHEREAS, each of Holdings’s Subsidiaries (other than Butler
India, Butler Foundation, AAC Corp. and Sylvan Insurance Co., Ltd.) is willing
to guarantee all of the obligations of Borrower to Agent and Lenders under the
Loan Documents and to grant to Agent, for the benefit of Agent and Lenders, a
security interest in and lien upon all of its existing and after-acquired
personal and real property to secure such guaranty;

                    WHEREAS, the security interests granted to the Agent by the
Borrower, Holdings and each of Holdings’s Subsidiaries (other than Butler India,
Butler Foundation, AAC Corp. and Sylvan Insurance Co., Ltd.) are granted subject
to the terms of the Intercreditor Agreement; and

                    WHEREAS, capitalized terms used in this Agreement shall have
the meanings ascribed to them in Annex A and, for purposes of this Agreement and
the other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants hereinafter contained, and for other good and valuable
consideration, the parties hereto agree as follows:

 

 

1.

AMOUNT AND TERMS OF CREDIT

          1.1           Term Loan.

                         (a)          Subject to the terms and conditions
hereof, each Term B Lender agrees to make a term loan (collectively, the “Term
Loan B”) on the Closing Date to Borrower in the original principal amount of its
Term Loan B Commitment. The obligations of each Term B Lender hereunder shall be
several and not joint. The Term Loan B shall be evidenced by promissory notes
substantially in the form of Exhibit 1.1 (a) (each a “Term B Note”, collectively
the “Term B Notes”), and, except as provided in Section 1.12, Borrower shall
execute and

1

--------------------------------------------------------------------------------




deliver each Term B Note to the applicable Term B Lender. Each Term B Note shall
represent the obligation of Borrower to pay the amount of the applicable Term B
Lender’s Term Loan B Commitment, together with interest thereon as prescribed in
Section 1.5.

                         (b)          Borrower shall repay the principal amount
of the Term Loan B in quarterly installments on the first day of January, April,
July and October of each year, commencing October 1, 2007, each installment
(other than the final installment) in the amount of $225,000 and the final
installment due on the Term Loan B Maturity Date shall be in an amount equal to
the remaining principal balance of the Term B Loan.

                         (c)          The aggregate outstanding principal
balance of the Term Loan B shall be due and payable in full in immediately
available funds on the Term Loan B Maturity Date, if not sooner paid in full. No
payment with respect to the Term Loan B may be reborrowed.

                         (d)           Each payment of principal with respect to
the Term Loan B shall be paid to Agent for the ratable benefit of each Term B
Lender, ratably in proportion to each such Term B Lender’s respective Term Loan
B Commitment.

          1.2           Reserved.

          1.3           Prepayments.

                          (a)           Voluntary Prepayments. Subject to the
Intercreditor Agreement, Borrower may at any time on at least 5 days’ prior
written notice to Agent voluntarily prepay all or part of the Term Loan B;
provided that any such prepayments shall be in a minimum amount of $500,000 and
integral multiples of $250,000 in excess of such amount. Any voluntary
prepayment must be accompanied by the payment of the Fee required by Section
1.9(b), if any, plus the payment of any LIBOR funding breakage costs in
accordance with Section 1.13(b). Each notice of partial prepayment shall
designate the Loan or other Obligations to which such prepayment is to be
applied.

                         (b)           Mandatory Prepayments.

                                        (i)          Until the Termination Date,
subject to the Intercreditor Agreement, Borrower shall prepay the Obligations on
the date that is 10 days after the earlier of (A) the date on which Borrower’s
annual audited Financial Statements for the immediately preceding Fiscal Year
are delivered pursuant to Annex E or (B) the date on which such annual audited
Financial Statements were required to be delivered pursuant to Annex E, in an
amount equal to twenty-five percent (25%) of Excess Cash Flow for the
immediately preceding Fiscal Year; provided that, Borrower shall make such
payment on such date only to the extent that Borrowing Availability (as defined
in the First Lien Credit Agreement) for the 30-day period preceding the end of
each first Fiscal Quarter in any year exceeds $4,000,000, with any remaining
amount being paid 10 days after the end of each fiscal month thereafter to the
extent Borrowing Availability for the 30-day period preceding the end of such
fiscal month exceeds $4,000,000 until paid in full. To the extent that Borrower
does not have sufficient Borrowing Availability to both make the prepayments
required by this clause and the prepayments required by Section 1.3(b)(i) of the
First Lien Credit Agreement, Borrower shall split its prepayments 25% to the
Obligations and 75% to the First Lien Indebtedness. Any prepayments from Excess
Cash Flow paid pursuant to this clause (i) shall be applied in accordance with
Section 1.3(c). Each such prepayment shall be

2

--------------------------------------------------------------------------------




accompanied by a certificate signed by Borrower’s chief financial officer
certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance satisfactory
to Agent.

                                        (ii)          (A) Subject to the
Intercreditor Agreement, immediately upon receipt by any Credit Party of
proceeds of any asset disposition of the Montvale Property, Borrower shall
prepay the Loans in an amount equal to the lesser of (i) $5,000,000 and (ii)
100% of the amount of such proceeds, net of (1) commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by Borrower or Butler NJ in connection therewith (in
each case, paid to non-Affiliates), (2) transfer taxes payable by Borrower or
Butler NJ, (3) amounts payable under the Montvale Property Mortgage Loan and (4)
an appropriate reserve for income taxes in accordance with GAAP in connection
therewith. Any such prepayment shall be applied in accordance with Section
1.3(c) (such amount described in this clause (ii), “Net Montvale Sale
Proceeds”); (B) To the extent not required to be used to prepay First Lien
Indebtedness and permitted by the terms of the Intercreditor Agreement,
immediately upon receipt by any Credit Party of proceeds of any asset
disposition (excluding proceeds of asset dispositions permitted by Section
6.8(a) or described in clause (A) above), but including any sale of Stock of any
Subsidiary of Holdings, and the amount of such proceeds from any single
transaction or series of related transactions equals or exceeds $1,000,000,
Borrower shall prepay the Loans in an amount equal to one hundred percent (100%)
of the amount of such proceeds, net of (1) commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by Borrower in connection therewith (in each case, paid
to non-Affiliates), (2) transfer taxes, (3) amounts payable to holders of senior
Liens (to the extent such Liens constitute Permitted Encumbrances hereunder), if
any, and (D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c).

                                        (iii)          Subject to the
Intercreditor Agreement, on or prior to the date 8 months following the Closing
Date, Borrower shall prepay the Term Loan B in an amount equal to $3,000,000
less any amounts prepaid prior to such date in accordance with Sections 1.3(a)
or 1.3(b)(ii)(A).

                                        (iv)          Subject to the
Intercreditor Agreement, immediately upon receipt by any Credit Party of cash
deposited as cash collateral for the Montvale Property Letter of Credit,
Borrower shall prepay the Term Loan B in an amount equal to such cash received.

                         (c)           Application of Mandatory Prepayments. Any
prepayments made by Borrower pursuant to Section 1.3(b) above shall be applied
as follows: first, to Fees and reimbursable expenses of Agent then due and
payable pursuant to any of the Loan Documents; second, to interest then due and
payable on the Term Loan B; and third, to prepay the scheduled principal
installments of the Term Loan B in inverse order of maturity, until such Term
Loan B shall have been prepaid in full.

                         (d)           Application of Prepayments from Insurance
Proceeds and Condemnation Proceeds.

3

--------------------------------------------------------------------------------




                                        (i)          To the extent not required
to be used to prepay First Lien Indebtedness and permitted by the terms of the
Intercreditor Agreement, prepayments from insurance or condemnation proceeds
(other than to the extent related to the Montvale Property) in accordance with
Section 5.4(c) and the Mortgage(s) (other than the Mortgage of the Montvale
Property), respectively, shall be applied to scheduled installments of the Term
Loan B in inverse order of maturity.

                                        (ii)          Subject to the Montvale
Property Mortgage, prepayments from insurance or condemnation proceeds in
accordance with Section 5.4(c) related to the Montvale Property and the Mortgage
of the Montvale Property, respectively, shall be applied to scheduled
installments of the Term Loan B in inverse order of maturity.

                         (e)           No Implied Consent. Nothing in this
Section 1.3 shall be construed to constitute Agent’s or any Lender’s consent to
any transaction that is not permitted by other provisions of this Agreement or
the other Loan Documents.

          1.4           Use of Proceeds. Borrower shall utilize the proceeds of
the Term Loan B to repay $19,500,000 of First Lien Indebtedness and $2,000,000
to cash collateralize the letter of credit that provides credit support for the
Montvale Property Mortgage Loan (the “Montvale Property Letter of Credit”) and
to pay any related transaction expenses. Disclosure Schedule 1.4 contains a
description of Borrower’s sources and uses of funds as of the Closing Date and a
funds flow memorandum detailing how funds from each source are to be transferred
to particular uses.

          1.5           Interest and Applicable Margins.

                         (a)          Borrower shall pay interest to Agent, for
the ratable benefit of Lenders in accordance with the various Loans being made
by each Lender, in arrears on each applicable Interest Payment Date, at the
following rates: with respect to the Term Loan B, the Index Rate plus the
Applicable Term Loan B Index Margin per annum or, at the election of Borrower,
the applicable LIBOR Rate plus the Applicable Term Loan B LIBOR Margin per
annum.

As of the Closing Date, the Applicable Margins are as follows:

 

 

Applicable Term Loan B Index Margin

5. 00%

 

 

Applicable Term Loan B LIBOR Margin

6.00%

                         The Applicable Term Loan B LIBOR Margin shall be
adjusted (up or down) prospectively as determined by Borrower’s consolidated
financial performance, commencing with the first day of the first full Fiscal
Month that occurs more than 5 days after the twelve month anniversary of the
Closing Date and will be determined based on the Financial Statements then most
recently delivered by reference to the following grids based upon the twelve
months then ended:

4

--------------------------------------------------------------------------------




 

 

If Leverage
Ratio is:

Level of
Applicable Margins:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

<3.25x

Level I

>3.25x, but < 3.75x

Level II

>3.75x, but < 4.25x

Level III

>4.25x

Level IV


 

 

 

 

 

 

Applicable Margins

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Level I

Level II

Level III

Level IV

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Applicable Term Loan B
LIBOR Margin

4.25%

4.75%

5.25%

6.00%

Applicable Term Loan B
Index Margin

3.25%

3.75%

4.25%

5.00%

          All adjustments in the Applicable Margins after the first adjustment
shall be implemented quarterly on a prospective basis, for each calendar month
commencing at least 5 days after the date of delivery to Lenders of the
quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment. Concurrently with the delivery of those
Financial Statements, Borrower shall deliver to Agent and Lenders a certificate,
signed by its chief financial officer, setting forth in reasonable detail the
basis for the continuance of, or any change in, the Applicable Margins. Failure
to timely deliver such Financial Statements shall, in addition to any other
remedy provided for in this Agreement, result in an increase in the Applicable
Margins to the highest level set forth in the foregoing grid, until the first
day of the first calendar month following the delivery of those Financial
Statements demonstrating that such an increase is not required. If a Default or
an Event of Default has occurred and is continuing at the time any reduction in
the Applicable Margins is to be implemented, that reduction shall be deferred
until the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.

          (b)          If any payment on any Loan becomes due and payable on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

          (c)          All computations of Fees calculated on a per annum basis
and interest shall be made by Agent on the basis of a 360-day year, in each case
for the actual number of days occurring in the period for which such interest
and Fees are payable. The Index Rate is a floating rate determined for each day.
Each determination by Agent of an interest rate and Fees hereunder shall be
final, binding and conclusive on Borrower, absent manifest error.

          (d)          So long as an Event of Default has occurred and is
continuing, the interest rates applicable to the Term Loan B shall be increased
by two percentage points (2%) per annum above the rates of interest otherwise
applicable hereunder (“Default Rate”), and all outstanding Obligations shall
bear interest at the Default Rate applicable to such Obligations. Interest at
the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.

5

--------------------------------------------------------------------------------




          (e)           Subject to the last sentence of this Section 1.5(e),
Borrower shall have the option to (i) convert at any time all or any part of
outstanding Term Loan B from Index Rate Loans to LIBOR Loans, (ii) convert any
LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iii) continue all or any
portion of any Loan as a LIBOR Loan upon the expiration of the applicable LIBOR
Period and the succeeding LIBOR Period of that continued Loan shall commence on
the first day after the last day of the LIBOR Period of the Loan to be
continued. Any Loan or group of Loans having the same proposed LIBOR Period to
be made or continued as, or converted into, a LIBOR Loan must be in a minimum
amount of $5,000,000 and integral multiples of $500,000 in excess of such
amount. Any such election must be made by 12:00 p.m. (New York time) on the 3rd
Business Day prior to (1) the date of any proposed Advance which is to bear
interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect to any
LIBOR Loans to be continued as such, or (3) the date on which Borrower wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower in such election. If no election is received with respect to a LIBOR
Loan by 12:00 p.m. (New York time) on the 3rd Business Day prior to the end of
the LIBOR Period with respect thereto (or if a Default or an Event of Default
has occurred and is continuing), that LIBOR Loan shall be converted to an Index
Rate Loan at the end of its LIBOR Period. Borrower must make such election by
notice to Agent in writing, by telecopy or overnight courier. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e). No
Loan may be made as or converted into a LIBOR Loan at any time that a Default or
Event of Default exists and is continuing.

          (f)          Notwithstanding anything to the contrary set forth in
this Section 1.5, if a court of competent jurisdiction determines in a final
order that the rate of interest payable hereunder exceeds the highest rate of
interest permissible under law (the “Maximum Lawful Rate”), then so long as the
Maximum Lawful Rate would be so exceeded, the rate of interest payable hereunder
shall be equal to the Maximum Lawful Rate; provided, however, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.11 and thereafter shall refund any excess to Borrower or as a court
of competent jurisdiction may otherwise order.

6

--------------------------------------------------------------------------------




 

 

 

 

1.6

Reserved.

 

 

1.7

Reserved.

 

 

1.8

Reserved.

 

 

1.9

Fees.

                    (a)          Borrower shall pay to Monroe, individually, the
Fees specified in the Monroe Capital Fee Letter, at the times specified for
payment therein.

                    (b)          If Borrower pays after acceleration or prepays
all or any portion of the Term Loan B prior to the second anniversary of the
Closing Date, whether voluntarily (other than pursuant to Voluntary Permitted
Payments) or involuntarily (other than pursuant to mandatory prepayments under
Sections 1.3(b)(i), 1.3(b)(ii)(A), 1.3(b)(iii) and 1.3(d)(ii)) and whether
before or after acceleration of the Obligations, Borrower shall pay to Agent,
for the benefit of Lenders as liquidated damages and compensation for the costs
of being prepared to make funds available hereunder an amount equal to the
Applicable Percentage (as defined below) multiplied by the principal amount of
the Term Loan B paid after acceleration or prepaid. As used herein, the term
“Applicable Percentage” shall mean (x) two percent (2.00%), in the case of a
prepayment on or prior to the first anniversary of the Closing Date and (y) one
percent (1.00%), in the case of a prepayment after the first anniversary of the
Closing Date but on or prior to the second anniversary thereof. The Credit
Parties agree that the Applicable Percentages are a reasonable calculation of
Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early payment of the Term Loan B.

                    (c)          If Borrower has not delivered the financial
statements required to be delivered pursuant to Section 4.1(a) under clause (q)
of Annex E by December 1, 2007, Borrower shall pay to Agent, for the ratable
benefit of Term B Lenders, a fee of $25,000. Borrower shall also pay a fee of
$50,000 to Agent for the ratable benefit of Term B Lenders, on the first day of
each month thereafter until such financial statements have been delivered

                    (d)          Unless (i) Holdings’ Funded Debt, on a
consolidated basis, is at least $9,000,000 less than Holdings’ Funded Debt on
the Closing Date after giving effect to the Related Transactions, (ii) the
outstanding principal amount of the Term Loan B has been reduced to $20,000,000
or less and (iii) the Leverage Ratio for the twelve month period then most
recently ended for which financial statements have been delivered pursuant to
Section 4.1 is less than 3.75x, on or before the date for which a fee is due as
set forth in the following grid, Borrowers shall pay to Agent, for the ratable
benefit of the Term B Lenders, fees in the amounts and on the dates set forth in
such grid; provided, that if on any date that such fee is due, Borrower’s Net
Borrowing Availability after giving effect to the payment of such fee would be
less than $500,000, Borrower shall pay such amount, if any, that results in Net
Borrowing Availability of $500,000 and on each day thereafter Borrower shall pay
such amount as may be paid without reducing Net Borrowing Availability to less
than $500,000 until such fee is paid in full. After such date as all of the
conditions set forth in (i), (ii) and (iii) have been satisfied, no further fees
shall be due pursuant to this clause (d).

7

--------------------------------------------------------------------------------




 

 

Date

Fee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

April 29, 2008

$250,000

July 29, 2008

$500,000

October 29, 2008 and each 3
month anniversary of  October 29, 2008

$750,000

          1.10           Receipt of Payments. Borrower shall make each payment
under this Agreement not later than 2:00 p.m. (New York time) on the day when
due in immediately available funds in Dollars to the Collection Account. For
purposes of computing interest and Fees as of any date, all payments shall be
deemed received on the First Business Day following the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.

          1.11           Application and Allocation of Payments. So long as no
Default or Event of Default has occurred and is continuing, (i) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied as determined by
Borrower, subject to the provisions of Section 1.3(a); and (iii) mandatory
prepayments shall be applied as set forth in Sections 1.3(c) and 1.3(d). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when a Default or Event or
Default has occurred and is continuing or following the Term Loan B Maturity
Date, Borrower hereby irrevocably waives the right to direct the application of
any and all payments received from or on behalf of Borrower, and Borrower hereby
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent’s expenses reimbursable hereunder;
(2) to interest on the Loans, ratably in proportion to the interest accrued as
to each Loan; (3) to principal payments on the Loans, ratably to the aggregate,
combined principal balance of the Loans; and (4) to all other Obligations
including expenses of Lenders to the extent reimbursable under Section 11.3.

          1.12           Loan Account and Accounting. Agent shall maintain a
loan account (the “Loan Account”) on its books to record: the Term Loan B, all
payments made by Borrower, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations. All entries in the
Loan Account shall be made in accordance with Agent’s customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on Agent’s most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Agent and Lenders by

8

--------------------------------------------------------------------------------




Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect Borrower’s duty to pay the Obligations.
Agent shall render to Borrower a monthly accounting of transactions with respect
to the Loans setting forth the balance of the Loan Account for the immediately
preceding month. Unless Borrower notifies Agent in writing of any objection to
any such accounting (specifically describing the basis for such objection),
within 30 days after the date thereof, each and every such accounting shall,
absent manifest error, be deemed final, binding and conclusive on Borrower in
all respects as to all matters reflected therein. Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrower.
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and may rely on the Loan Account as evidence of the amount of
Obligations from time to time owing to it.

          1.13           Indemnity.

                              (a)          Each Credit Party that is a signatory
hereto shall jointly and severally indemnify and hold harmless each of Agent,
Lenders and their respective Affiliates, and each such Person’s respective
officers, directors, employees, attorneys, agents and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses (including reasonable
attorney’s fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities and legal costs and expenses arising out of or
incurred in connection with disputes between or among any parties to any of the
Loan Documents (collectively, “Indemnified Liabilities”); provided, that no such
Credit Party shall be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, loss,
liability or expense results from that Indemnified Person’s gross negligence or
willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED
HEREUNDER OR THEREUNDER.

                              (b)          To induce Lenders to provide the
LIBOR Rate option on the terms provided herein, if (i) any LIBOR Loans are
repaid in whole or in part prior to the last day of any applicable LIBOR Period
(whether that repayment is made pursuant to any provision of this Agreement or
any other Loan Document or occurs as a result of acceleration, by operation of
law or otherwise); (ii) Borrower shall default in payment when due of the
principal amount of or interest on any LIBOR Loan; (iii) Borrower shall refuse
to accept any borrowing of, or shall request a termination of any borrowing,
conversion into or continuation of LIBOR Loans after

9

--------------------------------------------------------------------------------




Borrower has given notice requesting the same in accordance herewith; or (iv)
Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower has
given a notice thereof in accordance herewith, then Borrower shall indemnify and
hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower shall object in writing
within 10 Business Days of receipt thereof, specifying the basis for such
objection in detail.

          1.14           Access. Each Credit Party that is a party hereto shall,
during normal business hours, from time to time upon 1 Business Day’s prior
notice as frequently as Agent determines to be appropriate: (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors and employees (including officers) of each Credit Party and
to the Collateral, (b) permit Agent, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Credit Party’s books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Credit Party. If a Default or
Event of Default has occurred and is continuing or if access is necessary to
preserve or protect the Collateral as determined by the Agent, each such Credit
Party shall provide such access to Agent and to each Lender at all times and
without advance notice. Furthermore, so long as any Event of Default has
occurred and is continuing, Borrower shall provide Agent and each Lender with
access to its suppliers and customers. Each Credit Party shall make available to
Agent and its counsel, as quickly as is possible under the circumstances,
originals or copies of all books and records that Agent may reasonably request.
Each Credit Party shall deliver any document or instrument necessary for Agent,
as it may from time to time request, to obtain records from any service bureau
or other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party. Agent will give Lenders at least 5 days’
prior written notice of regularly scheduled audits. Representatives of other
Lenders may accompany Agent’s representatives on regularly scheduled audits at
no charge to Borrower.

          1.15           Taxes.

                           (a)          Any and all payments by Borrower
hereunder or under the Notes shall be made, in accordance with this Section
1.15, free and clear of and without deduction for any and all present or future
Taxes. If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under the Notes, (i) the sum payable
shall be increased

10

--------------------------------------------------------------------------------




as much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
1.15) Agent or Lenders, as applicable, receive an amount equal to the sum they
would have received had no such deductions been made, (ii) Borrower shall make
such deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within 30
days after the date of any payment of Taxes, Borrower shall furnish to Agent the
original or a certified copy of a receipt evidencing payment thereof. Agent and
Lenders shall not be obligated to return or refund any amounts received pursuant
to this Section.

                         (b)          Each Credit Party that is a signatory
hereto shall indemnify and, within 10 days of demand therefor, pay Agent and
each Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

                         (c)          Each Lender organized under the laws of a
jurisdiction outside the United States (a “Foreign Lender”) as to which payments
to be made under this Agreement or under the Notes are exempt from United States
withholding tax under an applicable statute or tax treaty shall provide to
Borrower and Agent a properly completed and executed IRS Form W-8ECI or Form
W-8BEN or other applicable form, certificate or document prescribed by the IRS
or the United States certifying as to such Foreign Lender’s entitlement to such
exemption (a “Certificate of Exemption”). Any foreign Person that seeks to
become a Lender under this Agreement shall provide a Certificate of Exemption to
Borrower and Agent prior to becoming a Lender hereunder. No foreign Person may
become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.

          1.16           Capital Adequacy; Increased Costs; Illegality.

                         (a)           If any Lender shall have determined that
any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrower
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower and to Agent shall, absent manifest error,
be final, conclusive and binding for all purposes. Each Lender agrees that, as
promptly as practicable after it becomes aware of any circumstances referred to
above which would result in any such compensation to such Lender for such
reduction, the affected Lender shall, to the extent not inconsistent with such
Lender’s internal policies of general application, use reasonable commercial
efforts to minimize compensation payable to it by Borrower pursuant to this
Section 1.16(a).

11

--------------------------------------------------------------------------------




                         (b)          If, due to either (i) the introduction of
or any change in any law or regulation (or any change in the interpretation
thereof) or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in each case adopted after the Closing Date, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining any
Loan, then Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to Agent), pay to Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to Borrower and
to Agent by such Lender, shall be conclusive and binding on Borrower for all
purposes, absent manifest error. Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrower pursuant to this Section 1.16(b).

                         (c)          Notwithstanding anything to the contrary
contained herein, if the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for any Lender to agree to make or to make or to continue to fund or maintain
any LIBOR Loan, then, unless that Lender is able to make or to continue to fund
or to maintain such LIBOR Loan at another branch or office of that Lender
without, in that Lender’s opinion, adversely affecting it or its Loans or the
income obtained therefrom, on notice thereof and demand therefor by such Lender
to Borrower through Agent, (i) the obligation of such Lender to agree to make or
to make or to continue to fund or maintain LIBOR Loans shall terminate and (ii)
Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing to
such Lender, together with interest accrued thereon, unless Borrower, within 5
Business Days after the delivery of such notice and demand, converts all LIBOR
Loans into Index Rate Loans.

                         (d)          Within 15 days after receipt by Borrower
of written notice and demand from any Lender (an “Affected Lender”) for payment
of additional amounts or increased costs as provided in Sections 1.15(a),
1.16(a) or 1.16(b), Borrower may, at its option, notify Agent and such Affected
Lender of its intention to replace the Affected Lender. So long as no Default or
Event of Default has occurred and is continuing, Borrower, with the consent of
Agent, may obtain, at Borrower’s expense, a replacement Lender (“Replacement
Lender”) for the Affected Lender, which Replacement Lender must be reasonably
satisfactory to Agent. If Borrower obtains a Replacement Lender within 90 days
following notice of its intention to do so, the Affected Lender must sell and
assign its Loans and Commitments to such Replacement Lender for an amount equal
to the principal balance of all Loans held by the Affected Lender and all
accrued interest and Fees with respect thereto through the date of such sale;
provided, that Borrower shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrower shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrower’s notice of intention
to replace such Affected Lender. Furthermore, if Borrower gives a notice of
intention to replace and does not so replace such Affected Lender within 90 days
thereafter, Borrower’s rights under this Section

12

--------------------------------------------------------------------------------




1.16(d) shall terminate and Borrower shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to Sections
1.15(a), 1.16(a) and 1.16(b).

2.          CONDITIONS PRECEDENT

             2.1           Conditions to the Initial Loans. No Lender shall be
obligated to make any Loan on the Closing Date, or to take, fulfill, or perform
any other action hereunder, until the following conditions have been satisfied
or provided for in a manner satisfactory to Agent, or waived in writing by Agent
and Lenders:

                         (a)           Credit Agreement; Loan Documents. This
Agreement or counterparts hereof shall have been duly executed by, and delivered
to, Borrower, each other Credit Party, Agent and Lenders; and Agent shall have
received such documents, instruments, agreements and legal opinions as Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to Agent.

                         (b)           Approvals. Agent shall have received (i)
satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents or (ii) an officer’s certificate in form and substance
reasonably satisfactory to Agent affirming that no such consents or approvals
are required.

                         (c)           Opening Availability. The Eligible
Accounts and Eligible Pending Accounts Receivable and Fixed Contract Accounts
Receivable and the amount of the Reserves (if any) (each such term as defined in
the First Lien Credit Agreement) on the Closing Date shall be sufficient in
value, as determined by Agent, to provide Borrower with Borrowing Availability
(as defined in the First Lien Credit Agreement) (on a pro forma basis, with
trade payables being paid currently (and in no event more than 60 days past
due), and expenses and liabilities being paid in the ordinary course of business
and without acceleration of sales) of at least $5,000,000.

                         (d)           Payment of Fees. Borrower shall have paid
the Fees required to be paid on the Closing Date in the respective amounts
specified in Section 1.9 (including the Fees specified in the Monroe Capital Fee
Letter), and shall have reimbursed Agent for all fees, costs and expenses of
closing presented as of the Closing Date.

                         (e)           Capital Structure: Other Indebtedness.
The capital structure of each Credit Party and the terms and conditions of all
Indebtedness of each Credit Party shall be acceptable to Agent in its sole
discretion. Without limiting the foregoing, the terms of Holdings existing
Series A preferred stock shall be amended in a manner satisfactory to Agent in
its sole discretion.

                         (f)           Due Diligence. Agent shall have completed
its business and legal due diligence, including:

                                       (i)          completion by Agent of a
diligence call with Holdings’ auditors regarding the 2006 financial statements;

13

--------------------------------------------------------------------------------




                              (ii)          completion by Agent of customer
calls and satisfaction by Agent with the results thereof;

                              (iii)        receipt and satisfactory review by
Agent of an environmental records search of the Montvale Property; and

                               (iv)       receipt and satisfactory review by
Agent of the most recent collateral survey performed by or for the benefit of
the First Lien Agent.

               (g)          First Lien Credit Agreement. Agent shall have
received executed or conformed copy of the First Lien Credit Agreement and the
other Loan Documents (as defined therein) and any amendments thereto made on or
prior to the Closing Date, and, in each case, the terms and provisions thereof
and all documents and instruments relating thereto shall be satisfactory to
Agent;

               (h)          Projections. Agent shall be satisfied with the form
and substance of the Projections.

               (i)          Closing Financial Position. Agent shall have
received evidence that (i) Holdings’ EBITDA for the twelve month period ending
June 30, 2007 was not less than $13,600,000, and (ii) Holdings’ Leverage Ratio
for the twelve month period ending June 30, 2007, but giving pro forma effect to
the Related Transactions and the incurrence of the Term Loan B is not more than
4.25x.

                (j)          Montvale Property Appraisal. Agent shall have
received an appraisal in form and substance acceptable to Agent of the Montvale
Property from an appraiser acceptable to Agent which shows a fair market value
for such property of at least $10,000,000.

               (k)          Representations and Warranties. Each representation
or warranty by any Credit Party contained herein or in any other Loan Document
is true and correct as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date;

               (1)          Material Adverse Effect. No Material Adverse Effect
has occurred and there has not been any material disruption or general adverse
development in the financial, banking or capital markets, as determined by Agent
in its sole discretion; and

               (m)          No Default. No Default or Event of Default has
occurred and is continuing or would result after giving effect to the Term Loan
B.

The incurrence of any Term Loan B shall be deemed to constitute, as of the date
thereof, a representation and warranty by Borrower that the conditions in
Sections 2.1(k)-(m) have been satisfied.

3.           REPRESENTATIONS AND WARRANTIES

                    To induce Lenders to enter into this Agreement and to make
the Loans, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and

14

--------------------------------------------------------------------------------




warranties to Agent and each Lender with respect to all Credit Parties, each and
all of which shall survive the execution and delivery of this Agreement.

          3.1           Corporate Existence; Compliance with Law. Each Credit
Party (a) is a corporation, limited liability company or limited partnership
duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation or organization set forth in Disclosure
Schedule 3.1; (b) is duly qualified to conduct business and is in good standing
in each other jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not result in exposure to losses, damages or liabilities
in excess of $75,000; (c) has the requisite power and authority and the legal
right to own, pledge, mortgage or otherwise encumber and operate its properties,
to lease the property it operates under lease and to conduct its business as
now, heretofore and proposed to be conducted; (d) subject to specific
representations regarding Environmental Laws, has all material licenses,
permits, consents or approvals from or by, and has made all material filings
with, and has given all material notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;
(e) is in compliance with its charter and bylaws or partnership or operating
agreement, as applicable; and (f) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

          3.2           Executive Offices, Collateral Locations, FEIN. As of the
Closing Date, each Credit Party’s name as it appears in official filings in its
state of incorporation, state of incorporation or organization, organization
type, organization number, if any, issued by its state of incorporation or
organization, and the current location of each Credit Party’s chief executive
office and the premises at which any Collateral is located are set forth in
Disclosure Schedule 3.2, and except as set forth on Disclosure Schedule 3.2,
none of such locations has changed within 12 months preceding the Closing Date.
In addition, Disclosure Schedule 3.2 lists the federal employer identification
number and the organizational identification number of each Credit Party.

          3.3           Corporate Power, Authorization, Enforceable Obligations.
The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary corporate, limited liability company or limited partnership
action; (c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority; (e)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent, on
behalf of itself and Lenders, pursuant to the Loan Documents and those in favor
of the First Lien Agent; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in Section
2.l(b), all of which will have been duly obtained, made or complied with prior
to the Closing

15

--------------------------------------------------------------------------------




Date. Each of the Loan Documents shall be duly executed and delivered by each
Credit Party that is a party thereto and each such Loan Document shall
constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms.

          3.4           Financial Statements and Projections. All Financial
Statements concerning Borrower and its Subsidiaries that are referred to below
have been prepared in accordance with GAAP consistently applied throughout the
periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year-end
audit adjustments) and present fairly in all material respects the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

                         (a)           Financial Statements. The following
Financial Statements attached hereto as Disclosure Schedule 3.4(a) have been
delivered on the date hereof:

                                        (i)          The unaudited consolidated
and consolidating balance sheets at December 31, 2006 and the related statement
of income and cash flows of Borrower and its Subsidiaries for the Fiscal Year
then ended.

                                        (ii)          The unaudited balance
sheet at June 30, 2007 and the related statement of income and cash flows of
Borrower and its Subsidiaries for the Fiscal Quarter then ended.

                         (b)           Pro Forma. The Pro Forma delivered on the
date hereof and attached hereto as Disclosure Schedule 3.4(b) was prepared by
Borrower giving pro forma effect to the Related Transactions, was based on the
unaudited consolidated and consolidating balance sheets of Borrower and its
Subsidiaries dated June 30, 2007, and was prepared in accordance with GAAP, with
only such adjustments thereto as would be required in accordance with GAAP.

                         (c)           Projections. The Projections delivered on
the date hereof and attached hereto as Disclosure Schedule 3.4(c) were prepared
by Borrower based on the Borrower’s good faith estimate of the future financial
performance of the Borrower and its Subsidiaries using assumptions believed by
the Borrower to be reasonable.

          3.5           Material Adverse Effect. Between December 31, 2006 and
the Closing Date, (a) no Credit Party has incurred any obligations, contingent
or noncontingent liabilities, liabilities for Charges, long-term leases or
unusual forward or long-term commitments that are not reflected in the Pro Forma
and that, alone or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (b) no contract, lease or other agreement or instrument
has been entered into by any Credit Party or has become binding upon any Credit
Party’s assets and no law or regulation applicable to any Credit Party has been
adopted that has had or could reasonably be expected to have a Material Adverse
Effect, and (c) no Credit Party is in default and to the best of Borrower’s
knowledge no third party is in default under any material contract, lease or
other agreement or instrument, that alone or in the aggregate could reasonably
be expected to have a Material Adverse Effect. Between December 31, 2006 and the
Closing Date no event has occurred, that alone or together with other events,
could reasonably be expected to have a Material Adverse Effect.

16

--------------------------------------------------------------------------------




          3.6           Ownership of Property; Liens. As of the Closing Date,
the real estate (“Real Estate”) listed in Disclosure Schedule 3.6 constitutes
all of the real property owned, leased, subleased, or used by any Credit Party.
Each Credit Party owns good and marketable fee simple title to all of its owned
Real Estate, and valid and marketable leasehold interests in all of its leased
Real Estate, all as described on Disclosure Schedule 3.6, and copies of all such
leases or a summary of terms thereof reasonably satisfactory to Agent have been
made available to Agent. Disclosure Schedule 3.6 further describes any Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date. Each Credit Party also has good and marketable title to,
or valid leasehold interests in, all of its personal property and assets. As of
the Closing Date, none of the properties and assets of any Credit Party are
subject to any Liens other than as set forth on Disclosure Schedule 3.6 and
other than Permitted Encumbrances, and there are no facts, circumstances or
conditions known to any Credit Party that may result in any Liens (including
Liens arising under Environmental Laws) other than as set forth on Disclosure
Schedule 3.6 and other than Permitted Encumbrances. Each Credit Party has
received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party’s right, title and interest in and to all
such Real Estate and other properties and assets. Disclosure Schedule 3.6 also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate. As of the Closing Date, no
portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied. As of
the Closing Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

          3.7           Labor Matters. As of the Closing Date (a) no strikes or
other material labor disputes against any Credit Party are pending or, to any
Credit Party’s knowledge, threatened; (b) hours worked by and payment made to
employees of each Credit Party comply with the Fair Labor Standards Act and each
other federal, state, local or foreign law applicable to such matters; (c) all
payments due from any Credit Party for employee health and welfare insurance
have been paid or accrued as a liability on the books of such Credit Party; (d)
except as set forth in Disclosure Schedule 3.7, no Credit Party is a party to or
bound by any collective bargaining agreement, management agreement, consulting
agreement, employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any agreements described on Disclosure Schedule
3.7 have been made available to Agent); (e) except as set forth on Disclosure
Schedule 3.7, there is no organizing activity involving any Credit Party pending
or, to any Credit Party’s knowledge, threatened by any labor union or group of
employees; (f) except as set forth on Disclosure Schedule 3.7, there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in Disclosure Schedule 3.7, there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.

17

--------------------------------------------------------------------------------




          3.8           Ventures, Subsidiaries and Affiliates; Outstanding Stock
and Indebtedness. Except as set forth in Disclosure Schedule 3.8, as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. All of the issued and outstanding Stock of each Credit Party is owned by
each of the Stockholders and in the amounts set forth in Disclosure Schedule
3.8. Except as set forth in Disclosure Schedule 3.8, there are no outstanding
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Credit Party may be required to issue, sell, repurchase or redeem
any of its Stock or other equity securities or any Stock or other equity
securities of its Subsidiaries. All outstanding Indebtedness and Guaranteed
Indebtedness of each Credit Party as of the Closing Date (except for the
Obligations) is described in Section 6.3 (including Disclosure Schedule 6.3).
Each of AAC Corp. and Sylvan Insurance Co., Ltd. are wholly owned Subsidiaries
of Holdings which are inactive and have no assets or any Indebtedness or
Guaranteed Indebtedness.

          3.9           Government Regulation. No Credit Party is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940. The making of the Loans by Lenders to Borrower, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.

          3.10           Margin Regulations. No Credit Party is engaged, nor
will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). No Credit Party owns any Margin Stock,
and none of the proceeds of the Loans or other extensions of credit under this
Agreement will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any of the Loans or other extensions
of credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulations T, U or X of the Federal Reserve Board. No Credit Party
will take or permit to be taken any action that might cause any Loan Document to
violate any regulation of the Federal Reserve Board.

          3.11           Taxes. All tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), excluding
Charges or other amounts being contested in accordance with Section 5.2(b).
Proper and accurate amounts have been withheld by each Credit Party from its
respective employees for all periods in full and complete compliance with all
applicable federal, state, local and foreign laws and such withholdings have
been timely paid to the respective Governmental Authorities. Disclosure Schedule
3.11 sets forth as of the Closing Date those taxable years for which any Credit
Party’s tax returns are currently being audited by the IRS or any other
applicable Governmental Authority and any assessments or threatened assessments
in connection with such audit, or

18

--------------------------------------------------------------------------------




otherwise currently outstanding. Except as described in Disclosure Schedule
3.11, no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges.
None of the Credit Parties and their respective predecessors are liable for any
Charges: (a) under any agreement (including any tax sharing agreements) or (b)
to each Credit Party’s knowledge, as a transferee. As of the Closing Date, no
Credit Party has agreed or been requested to make any adjustment under IRC
Section 481 (a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect.

          3.12           ERISA.

                         (a)           Disclosure Schedule 3.12 lists all Plans
and separately identifies all Pension Plans, including Title IV Plans,
Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree Welfare
Plans. Copies of all such listed Plans, together with a copy of the latest form
IRS/DOL 5500-series for each such Plan have been made available to Agent. Except
with respect to Multiemployer Plans, each Qualified Plan has been determined by
the IRS to qualify under Section 401 of the IRC, the trusts created thereunder
have been determined to be exempt from tax under the provisions of Section 501
of the IRC, and nothing has occurred that would cause the loss of such
qualification or tax-exempt status. Each Plan is in compliance with the
applicable provisions of ERISA and the IRC, including the timely filing of all
reports required under the IRC or ERISA, including the statement required by 29
CFR Section 2520.104-23. Neither any Credit Party nor ERISA Affiliate has failed
to make any contribution or pay any amount due as required by either Section 412
of the IRC or Section 302 of ERISA or the terms of any such Plan. Neither any
Credit Party nor ERISA Affiliate has engaged in a “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the IRC, in connection with
any Plan, that would subject any Credit Party to a material tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the IRC.

                         (b)          Except as set forth in Disclosure Schedule
3.12: (i) no Title IV Plan has any Unfunded Pension Liability; (ii) no ERISA
Event or event described in Section 4062(e) of ERISA with respect to any Title
IV Plan has occurred or is reasonably expected to occur; (iii) there are no
pending, or to the knowledge of any Credit Party, threatened claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary or sponsor of
any Plan; (iv) no Credit Party or ERISA Affiliate has incurred or reasonably
expects to incur any liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; (v) within the last five years no Title IV Plan of
any Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(l) of ERISA, nor
has any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any
time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate; (vi) except in the
case of any ESOP, Stock of all Credit Parties and their ERISA Affiliates makes
up, in the aggregate, no more than 10% of fair market value of the assets of any
Plan measured on the basis of fair market value as of the latest valuation date
of any Plan; and (vii) no liability under any Title IV Plan has been satisfied
with the purchase of a contract from an insurance company that is not rated AAA
by the Standard & Poor’s Corporation or an equivalent rating by another
nationally recognized rating agency.

19

--------------------------------------------------------------------------------




          3.13       No Litigation. No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, before any Governmental Authority or
before any arbitrator or panel of arbitrators (collectively, “Litigation”), (a)
that challenges any Credit Party’s right or power to enter into or perform any
of its obligations under the Loan Documents to which it is a party, or the
validity or enforceability of any Loan Document or any action taken thereunder,
or (b) that has a reasonable risk of being determined adversely to any Credit
Party and that, if so determined, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Disclosure Schedule 3.13. as of
the Closing Date there is no Litigation pending or threatened that seeks damages
in excess of $500,000 or injunctive relief against, or alleges criminal
misconduct of, any Credit Party.

          3.14       Brokers. Except as set forth on Disclosure Schedule 3.14,
no broker or finder acting on behalf of any Credit Party or Affiliate thereof
brought about the obtaining, making or closing of the credit extended pursuant
to the First Lien Credit Agreement or this Agreement or the transactions
contemplated by the Loan Documents, and no Credit Party or Affiliate thereof has
any obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

          3.15       Intellectual Property. As of the Closing Date, each Credit
Party owns or has rights to use all Intellectual Property necessary to continue
to conduct its business as now or heretofore conducted by it or proposed to be
conducted by it, and each Patent, Trademark, Copyright and License is listed,
together with application or registration numbers, as applicable, in Disclosure
Schedule 3.15. Each Credit Party conducts its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect. Except as set forth in Disclosure Schedule 3.15,
no Credit Party is aware of any infringement claim by any other Person with
respect to any Intellectual Property.

          3.16       Full Disclosure. No information contained in this
Agreement, any of the other Loan Documents, Financial Statements or Collateral
Reports or other written reports from time to time delivered hereunder or any
written statement furnished by or on behalf of any Credit Party to Agent or any
Lender pursuant to the terms of this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made. Projections from time
to time delivered hereunder are or will be based upon the estimates and
assumptions stated therein, all of which Borrower believed at the time of
delivery to be reasonable and fair in light of current conditions and current
facts known to Borrower as of such delivery date, and reflect Borrower’s good
faith and reasonable estimates of the future financial performance of Borrower
and of the other information projected therein for the period set forth therein.
The Liens granted to Agent, on behalf of itself and Lenders, pursuant to the
Collateral Documents will at all times be fully perfected Liens in and to the
Collateral described therein, subject, as to priority, only to Liens created by
the First Lien Loan Documents and Permitted Encumbrances.

          3.17       Environmental Matters.

                    (a)      Except as set forth in Disclosure Schedule 3.17, as
of the Closing Date: (i) the Real Estate is free of contamination from any
Hazardous Material except for such

20

--------------------------------------------------------------------------------




contamination that would not adversely impact the value or marketability of such
Real Estate and that would not result in Environmental Liabilities that could
reasonably be expected to exceed $100,000; (ii) no Credit Party has caused or
suffered to occur any Release of Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate; (iii) the Credit Parties are and have
been in compliance with all Environmental Laws, except for such noncompliance
that would not result in Environmental Liabilities which could reasonably be
expected to exceed $100,000; (iv) the Credit Parties have obtained, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits would not result in Environmental Liabilities that
could reasonably be expected to exceed $100,000, and all such Environmental
Permits are valid, uncontested and in good standing; (v) no Credit Party is
involved in operations or knows of any facts, circumstances or conditions,
including any Releases of Hazardous Materials, that are likely to result in any
Environmental Liabilities of such Credit Party which could reasonably be
expected to exceed $100,000, and no Credit Party has permitted any current or
former tenant or occupant of the Real Estate to engage in any such operations;
(vi) there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $25,000 or injunctive relief against, or
that alleges criminal misconduct by, any Credit Party; (vii) no notice has been
received by any Credit Party identifying it as a “potentially responsible party”
or requesting information under CERCLA or analogous state statutes, and to the
knowledge of the Credit Parties, there are no facts, circumstances or conditions
that may result in any Credit Party being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (viii) the
Credit Parties have provided to Agent copies of all existing environmental
reports, reviews and audits and all written information pertaining to actual or
potential Environmental Liabilities, in each case relating to any Credit Party.

                    (b)      Each Credit Party hereby acknowledges and agrees
that Agent (i) is not now, and has not ever been, in control of any of the Real
Estate or any Credit Party’s affairs, and (ii) does not have the capacity
through the provisions of the Loan Documents or otherwise to influence any
Credit Party’s conduct with respect to the ownership, operation or management of
any of its Real Estate or compliance with Environmental Laws or Environmental
Permits.

          3.18       Insurance. Disclosure Schedule 3.18 lists all insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.

          3.19       Deposit and Disbursement Accounts. Disclosure Schedule 3.19
lists all banks and other financial institutions at which any Credit Party
maintains deposit or other accounts as of the Closing Date, including any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

          3.20       Government Contracts. Except as set forth in Disclosure
Schedule 3.20, as of the Closing Date, no Credit Party is a party to any
contract or agreement with any Governmental Authority and no Credit Party’s
Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C. Section
3727) or any similar state or local law.

21

--------------------------------------------------------------------------------




          3.21       Customer and Trade Relations. As of the Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in: the business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 months caused them to be
ranked among the ten largest customers of such Credit Party; or the business
relationship of any Credit Party with any supplier material to its operations.

          3.22       Agreements and Other Documents. As of the Closing Date,
each Credit Party has provided access, to Agent or its counsel, on behalf of
Lenders, to accurate and complete copies (or summaries) of all of the following
agreements or documents to which it is subject and each of which is listed in
Disclosure Schedule 3.22: supply agreements and purchase agreements not
terminable by such Credit Party within 60 days following written notice issued
by such Credit Party and involving transactions in excess of $150,000 per annum;
leases of Equipment having a remaining term of one year or longer and requiring
aggregate rental and other payments in excess of $250,000 per annum; licenses
and permits held by the Credit Parties, the absence of which could be reasonably
likely to have a Material Adverse Effect; instruments and documents evidencing
any Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; and instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party.

          3.23       Solvency. Both before and after giving effect to (a) the
Loans to be made on the Closing Date, (b) the disbursement of the proceeds of
such Loans pursuant to the instructions of Borrower, (c) the consummation of the
Related Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, each Credit Party is and will be Solvent.

          3.24       Reserved.

          3.25       Reserved.

          3.26       Foreign Assets Control Regulations. None of the Credit
Parties nor, to the best knowledge of each Credit Party, any Affiliate of any
Credit Party, is, or will after consummation of the Related Transactions and the
application of the proceeds of the Loans, by reason of being a “national” of a
“designated foreign country” or a “specially designated national” within the
meaning of the Regulations of the Office of Foreign Assets Control, United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V), or for any other
reason, in violation of, any United States Federal statute or Presidential
Executive Order concerning trade or other relations with any foreign country or
any citizen or national thereof or the ownership or operation of any property.

          3.27       Anti-Terrorism Law.

                       (a)         No Credit Party and, to the knowledge of the
Credit Parties, none of its Affiliates is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing

22

--------------------------------------------------------------------------------




Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “Patriot Act”).

                    (b)        No Credit Party, and to the knowledge of the
Credit Parties, no Affiliate or broker or other agent of any Credit Party acting
or benefiting in any capacity in connection with the Loans is any of the
following:

                         (i)        a Person that is listed in the annex to, or
is otherwise subject to the provisions of, the Executive Order;

                         (ii)       a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

                         (iii)      a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
or

                         (iv)     a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order.

                    (c)        No Credit Party and, to the knowledge of the
Credit Parties, no broker or other agent of any Credit Party acting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in paragraph (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

4.        FINANCIAL STATEMENTS AND INFORMATION

          4.1       Reports and Notices.

                     (a)       Each Credit Party executing this Agreement hereby
agrees that from and after the Closing Date and until the Termination Date, it
shall deliver to Agent or to Agent and Lenders, as required, the Financial
Statements, notices, Projections and other information at the times, to the
Persons and in the manner set forth in Annex E.

                    (b)        Each Credit Party executing this Agreement hereby
agrees that from and after the Closing Date and until the Termination Date, it
shall deliver to Agent or to Agent and Lenders, as required, the various
Collateral Reports at the times, to the Persons and in the manner set forth in
Annex F.

          4.2       Communication with Accountants. Each Credit Party executing
this Agreement authorizes (a) Agent and (b) so long as an Event of Default has
occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants, including Grant Thornton LLP, and
authorizes and shall instruct those accountants and advisors to

23

--------------------------------------------------------------------------------




communicate to Agent and each Lender information relating to any Credit Party
with respect to the business, results of operations and financial condition of
any Credit Party.

5.           AFFIRMATIVE COVENANTS

                     Each Credit Party executing this Agreement jointly and
severally agrees as to all Credit Parties that from and after the date hereof
and until the Termination Date:

          5.1       Maintenance of Existence and Conduct of Business. Each
Credit Party shall: do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its rights and
franchises; continue to conduct its business substantially as now conducted or
as otherwise permitted hereunder; at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
transact business only in such corporate and trade names as are set forth in
Disclosure Schedule 5.1.

          5.2       Payment of Charges.

                     (a)        Subject to Section 5.2(b), each Credit Party
shall pay and discharge or cause to be paid and discharged promptly all Charges
payable by it, including (i) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen and bailees, in each
case, before any thereof shall become past due.

                    (b)        Each Credit Party may in good faith contest, by
appropriate proceedings, the validity or amount of any Charges, Taxes or claims
described in Section 5.2(a); provided, that (i) adequate reserves with respect
to such contest are maintained on the books of such Credit Party, in accordance
with GAAP; (ii) no Lien shall be imposed to secure payment of such Charges
(other than payments to warehousemen and/or bailees) that is superior to any of
the Liens securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met, and (v) Agent has not advised Borrower in writing that Agent reasonably
believes that nonpayment or nondischarge thereof could have or result in a
Material Adverse Effect.

          5.3       Books and Records. Each Credit Party shall keep adequate
books and records with respect to its business activities in which proper
entries, reflecting all financial transactions,

24

--------------------------------------------------------------------------------




are made in accordance with GAAP and on a basis consistent with the Financial
Statements attached as Disclosure Schedule 3.4(a).

 

 

 

 

5.4

Insurance; Damage to or Destruction of Collateral.

                    (a)     The Credit Parties shall, at their sole cost and
expense, maintain the policies of insurance described on Disclosure Schedule
3.18 as in effect on the date hereof or otherwise in form and amounts and with
insurers reasonably acceptable to Agent. Such policies of insurance (or the loss
payable and additional insured endorsements delivered to Agent) shall contain
provisions pursuant to which the insurer agrees to provide 30 days prior written
notice to Agent in the event of any non-renewal, cancellation or amendment of
any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
or to pay all premiums relating thereto, Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Agent deems advisable. Agent
shall have no obligation to obtain insurance for any Credit Party or pay any
premiums therefor. By doing so, Agent shall not be deemed to have waived any
Default or Event of Default arising from any Credit Party’s failure to maintain
such insurance or pay any premiums therefor. All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrower to Agent and shall be additional Obligations
hereunder secured by the Collateral.

                    (b)     Agent reserves the right at any time upon any change
in any Credit Party’s risk profile (including any change in the product mix
maintained by any Credit Party or any laws affecting the potential liability of
such Credit Party) to require additional forms and limits of insurance to, in
Agent’s opinion, adequately protect both Agent’s and Lender’s interests in all
or any portion of the Collateral and to ensure that each Credit Party is
protected by insurance in amounts and with coverage customary for its industry.
If reasonably requested by Agent, each Credit Party shall deliver to Agent from
time to time a report of a reputable insurance broker, reasonably satisfactory
to Agent, with respect to its insurance policies.

                    (c)      Each Credit Party shall deliver to Agent, in form
and substance reasonably satisfactory to Agent, endorsements to (i) all “All
Risk” and business interruption insurance naming Agent, on behalf of itself and
Lenders, as loss payee, and (ii) all general liability and other liability
policies naming Agent, on behalf of itself and Lenders, as additional insured.
Each Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $500,000, as each Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance related to the Montvale Property,
endorsing the name of each Credit Party on any check or other item of payment
for the proceeds of such “All Risk” policies of insurance related to the
Montvale Property and for making all determinations and decisions with respect
to such “All Risk” policies of insurance. Agent shall have no duty to exercise
any rights or powers granted to it pursuant to the foregoing power-of-attorney.
Borrower shall promptly notify Agent of any loss, damage, or destruction to the
Collateral in the amount of $250,000 or more, whether or not covered by
insurance. After deducting from such proceeds the expenses, if any, incurred by
Agent in the collection or handling thereof, Agent

25

--------------------------------------------------------------------------------




may, at its option, apply such proceeds to the reduction of the Obligations in
accordance with Section 1.3(d), provided that in the case of insurance proceeds
pertaining to any Credit Party other than Borrower, such insurance proceeds
shall be applied to the Loans owing by Borrower, or permit or require each
Credit Party to use such money, or any part thereof, to replace, repair, restore
or rebuild the Collateral in a diligent and expeditious manner with materials
and workmanship of substantially the same quality as existed before the loss,
damage or destruction. Notwithstanding the foregoing, if the casualty giving
rise to such insurance proceeds could not reasonably be expected to have a
Material Adverse Effect and such insurance proceeds do not exceed $500,000 in
the aggregate, Agent shall permit the applicable Credit Party to replace,
restore, repair or rebuild the property; provided that if such Credit Party has
not completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within 180 days of such casualty, Agent may
apply such insurance proceeds to the Obligations in accordance with Section
1.3(d); provided further that in the case of insurance proceeds pertaining to
any Credit Party other than Borrower, such insurance proceeds shall be applied
to the Loans owing by Borrower. To the extent not used to replace, repair,
restore or rebuild the Collateral, such insurance proceeds shall be applied in
accordance with Section 1.3(d); provided that in the case of insurance proceeds
pertaining to any Credit Party other than Borrower, such insurance proceeds
shall be applied to the Loans owing by Borrower.

          5.5      Compliance with Laws. Each Credit Party shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including those relating to ERISA and labor matters and Environmental Laws and
Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

          5.6      Supplemental Disclosure. From time to time as may be
reasonably requested by Agent (which request will not be made more frequently
than once each year absent the occurrence and continuance of a Default or an
Event of Default), the Credit Parties shall supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.

          5.7      Intellectual Property. Each Credit Party will conduct its
business and affairs without infringement of or interference with any
Intellectual Property of any other Person in any material respect.

          5.8      Environmental Matters. Each Credit Party shall and shall
cause each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate in

26

--------------------------------------------------------------------------------




compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Credit Party becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate that is reasonably likely to result in Environmental
Liabilities in excess of $100,000; and (d) promptly forward to Agent a copy of
any order, notice, request for information or any communication or report
received by such Credit Party in connection with any such violation or Release
or any other matter relating to any Environmental Laws or Environmental Permits
that could reasonably be expected to result in Environmental Liabilities in
excess of $250,000, in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter. If Agent at any
time has a reasonable basis to believe that there may be a violation of any
Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent’s written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrower’s
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater. Borrower
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

          5.9      Landlords’ Agreements, Mortgagee Agreements, Bailee Letters
and Real Estate Purchases. Upon the request of Agent, each Credit Party shall
obtain a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
shall contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to Agent. After the Closing Date, no real property or warehouse space shall be
leased by any Credit Party and no Inventory shall be shipped to a processor or
converter under arrangements established after the Closing Date without the
prior written consent of Agent (which consent, in Agent’s discretion, may be
conditioned upon the establishment of Reserves acceptable to Agent) or, unless
and until a satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location. Each Credit Party
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located. To the extent permitted hereunder, if any
Credit Party proposes to acquire a fee ownership interest in Real Estate after
the Closing Date, it shall first provide to Agent a mortgage or deed of

27

--------------------------------------------------------------------------------




trust granting Agent a Lien on such Real Estate second in priority only to the
Lien of the First Lien Agent pursuant to the terms of the Intercreditor
Agreement, together with environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinion(s), and, if required by
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.

          5.10      Further Assurances. Each Credit Party executing this
Agreement agrees that it shall and shall cause each other Credit Party to, at
such Credit Party’s expense and upon request of Agent, duly execute and deliver,
or cause to be duly executed and delivered, to Agent such further instruments
and do and cause to be done such further acts as may be necessary or proper in
the reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement or any other Loan Document.

          5.11      Delivery of Butler India Stock Certificate. On or before
September 11, 2007, the Borrower will cause to be delivered to First Lien Agent
stock certificate number 3 representing 10,000 equity shares of Butler India,
together with a duly executed stock power.

 

 

6.

NEGATIVE COVENANTS

                              Each Credit Party executing this Agreement jointly
and severally agrees as to all Credit Parties that from and after the date
hereof until the Termination Date:

          6.1      Mergers, Subsidiaries, Etc. No Credit Party shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any
Subsidiary, or (b) merge with, consolidate with, acquire all or substantially
all of the assets or Stock of, or otherwise combine with or acquire, any Person.

          6.2      Investments; Loans and Advances. Except as otherwise
expressly permitted by this Section 6, no Credit Party shall make or permit to
exist any investment in, or make, accrue or permit to exist loans or advances of
money to, any Person, through the direct or indirect lending of money, holding
of securities or otherwise, except that: (a) each Credit Party may maintain its
existing investments (other than investments in the form of intercompany loans
or advances by Borrower to Butler India) in its Subsidiaries as of the Closing
Date; (b) each Credit Party may make investments in Butler Foundation to the
extent necessary to match funds consistent with prior practices in an aggregate
amount not to exceed $100,000 during any Fiscal Year; (c) each Credit Party may
make rental payments to Butler NJ in an aggregate amount not to exceed the
amounts required under the Montvale Lease from time to time; (d) so long as no
Default or Event of Default has occurred and is continuing, Borrower may invest
no more than $1,000,000 of funds in overnight investments if and to the extent
such funds have not been transferred at the close of business; (e) so long as no
Default or Event of Default has occurred and is continuing and there is no
outstanding Revolving Loan balance, Borrower may make investments, subject to
Control Letters in favor of Agent for the benefit of Lenders or otherwise
subject to a perfected security interest in favor of Agent for the benefit of
Lenders, in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and

28

--------------------------------------------------------------------------------




currently having the highest rating obtainable from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of deposit
maturing no more than one year from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior unsecured rating of “A” or better by a
nationally recognized rating agency (an “A Rated Bank”), (iv) time deposits
maturing no more than 30 days from the date of creation thereof with A Rated
Banks and (v) mutual funds that invest solely in one or more of the investments
described in clauses (i) through (iv) above; (f) Borrower may make investments
in other Credit Parties in the form of intercompany loans and advances permitted
to be incurred by such Credit Parties pursuant to Section 6.3(a)(vi); and (g)
Borrower may make investments in Butler India in the form of intercompany loans
and advances in an aggregate amount not to exceed $2,000,000 at any time so long
as Butler India is creditworthy as determined by Agent; provided, that with
respect to the intercompany loans permitted under clauses (f) and (g) of this
section: (A) Borrower shall record all intercompany transactions on its books
and records in a manner reasonably satisfactory to Agent; (B) at the time any
such intercompany loan or advance is made by Borrower and after giving effect
thereto, Borrower shall be Solvent; (C) no Default or Event of Default would
occur and be continuing after giving effect to any such proposed intercompany
loan; and (D) Borrower shall have Borrowing Availability (as defined in the
First Lien Credit Agreement) of not less than $3,000,000 after giving effect to
such intercompany loan.

          6.3      Indebtedness.

                    (a)      No Credit Party shall create, incur, assume or
permit to exist any Indebtedness, except (without duplication) (i) Indebtedness
secured by purchase money security interests and Capital Leases permitted in
Section 6.7(c), (ii) the Loans and the other Obligations, (iii) unfunded pension
fund and other employee benefit plan obligations and liabilities to the extent
they are permitted to remain unfunded under applicable law, (iv) existing
Indebtedness described in Disclosure Schedule 6.3, (v) Indebtedness consisting
of intercompany loans and advances made by Borrower to any other Credit Party
that is a Guarantor; provided, that: (A) each such Guarantor shall have executed
and delivered to Borrower, on or prior to the Closing Date, a demand note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Guarantor to Borrower, which Intercompany
Notes shall be in form and substance reasonably satisfactory to Agent and shall
be pledged to Agent pursuant to the applicable Pledge Agreement or Security
Agreement as additional collateral security for the Obligations; (B) no Default
or Event of Default would occur and be continuing after giving effect to any
such proposed intercompany loan; (C) the aggregate balance of all such
intercompany loans owing to Borrower after the Closing Date shall not exceed
$2,000,000 at any time; and (D) the recipient of any such intercompany loans
shall be creditworthy as determined by Agent, (vi) subject to the Intercreditor
Agreement, First Lien Indebtedness in an aggregate principal amount not in
excess of the First Lien Cap (as defined in the Intercreditor Agreement) at any
time outstanding and (vii) Indebtedness of any Credit Party incurred to finance
insurance premiums in a principal amount not in excess of the casualty or other
insurance premiums to be paid by any Credit Party for a one-year period
beginning on the date of any incurrence of such Indebtedness and secured by the
insurance policies being so financed.

29

--------------------------------------------------------------------------------




                         (b)          No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any
Indebtedness, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Encumbrance if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Section 6.8(b); (iii) prepayments of
First Lien Indebtedness that do not result in a reduction of the commitments
under the First Lien Credit Agreement; (iv) prepayments of the Montvale Property
Mortgage Loan with net proceeds from the issuance of the Holdings common Stock
or Permitted Preferred Stock; and (v) as otherwise permitted in Section 6.14.

          6.4           Employee Loans and Affiliate Transactions.

                          (a)          No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, enter into any
transaction with any Affiliate of Holdings or of any such Subsidiary except (i)
as expressly permitted by this Agreement, (ii) in the ordinary course of
business and pursuant to the reasonable requirements of the business of such
Credit Party or such Subsidiary; provided that, in case of this clause (ii),
such transaction shall be upon fair and reasonable terms no less favorable to
such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate of the Borrower or such
Subsidiary and which are disclosed in writing to the Agent and (iii) the stock
option plans described in Disclosure Schedule 6.4.

                         (b)          No Credit Party shall enter into any
lending or borrowing transaction with any employees of any Credit Party, except
(i) loans to its respective employees on an arm’s-length basis in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $50,000 to
any employee and up to a maximum of $1,000,000 in the aggregate at any one time
outstanding, (ii) advances to the Specified Employees for the purpose of
exercising stock options pursuant to the stock option plans described in
Disclosure Schedule 6.4 up to a maximum of $1,000,000 to any employee and up to
a maximum of $6,000,000 in the aggregate at any one time outstanding, provided
that, in each case, if the exercise of stock options under stock option plans
described in Disclosure Schedule 6.4 require the Credit Parties to exceed such
amounts, the Credit Parties and the Agent shall negotiate in good faith to
establish new caps which are mutually agreeable, and (iii) advances to Edward M.
Kopko pursuant to that certain Employment Agreement dated December 17, 1991.

          6.5           Capital Structure and Business. No Credit Party shall:
(a) make any changes in any of its business objectives, purposes or operations
that could in any way adversely affect the repayment of the Loans or any of the
other Obligations or could reasonably be expected to have or result in a
Material Adverse Effect (the parties agreeing that this clause (a) will not be
considered operative unless less than 75% of such Credit Party’s consolidated
revenue is derived from the combination of staffing and business services
outsourcing); (b) make any change in its capital structure as described in
Disclosure Schedule 3.8, including the issuance or sale of any shares of Stock,
warrants (other than warrants issued as of the Closing Date) or other securities
convertible into Stock or any revision of the terms of its outstanding Stock;
provided, that Holdings may issue or sell (x) its common Stock and/or Permitted
Preferred Stock for cash, provided, that no Change of Control occurs after
giving effect thereto, and (y) its common Stock and options to purchase its
common stock pursuant to the employee stock option plans described

30

--------------------------------------------------------------------------------




in Disclosure Schedule 6.4, provided, that the aggregate value of all stock
issuance pursuant to such plans shall not exceed 5% of the authorized Stock of
Holdings or any Credit Party in any year; (c) amend its charter or bylaws in a
manner that would adversely affect Agent or Lenders or such Credit Party’s duty
or ability to repay the Obligations, or result in a Material Adverse Effect; or
(d) engage in any business other than the businesses currently engaged in by it
or businesses reasonably related thereto which in the aggregate exceed 10% of
such Credit Party’s consolidated revenue. The Credit Parties shall not permit
AAC Corp. or Sylvan Insurance Co., Ltd. to hold any assets or to incur or be
liable for any Indebtedness or Guaranteed Indebtedness. Holdings will engage in
no business other than its ownership of the Stock of Butler NJ, Butler
Foundation, AAC Corp., Sylvan Insurance Co. and Borrower. Butler Foundation
shall remain a not-for-profit corporation qualified under Section 501(c)(3) of
the United States Internal Revenue Code and no Credit Party shall engage in any
transaction (whether by way of contribution, loan, investment, disposition or
otherwise) with Butler Foundation, other than investments permitted pursuant to
Section 6.4(b).

          6.6           Guaranteed Indebtedness. No Credit Party shall create,
incur, assume or permit to exist any Guaranteed Indebtedness except (a) by
endorsement of instruments or items of payment for deposit to the general
account of any Credit Party, (b) for Guaranteed Indebtedness incurred for the
benefit of any other Credit Party if the primary obligation is expressly
permitted by this Agreement, (c) the guaranty of the Montvale Property Mortgage
Loan, which guaranty shall be unsecured and (d) Guaranteed Indebtedness not to
exceed $100,000 in the aggregate.

          6.7           Liens. No Credit Party shall create, incur, assume or
permit to exist any Lien on or with respect to its Accounts or any of its other
properties or assets (whether now owned or hereafter acquired) except for (a)
Permitted Encumbrances; (b) Liens in existence on the date hereof and summarized
on Disclosure Schedule 6.7 securing Indebtedness described on Disclosure
Schedule 6.3 and permitted refinancings, extensions and renewals thereof,
including extensions or renewals of any such Liens; provided that the principal
amount so secured is not increased and the Lien does not attach to any other
property; (c) Liens created after the date hereof by conditional sale or other
title retention agreements (including Capital Leases) or in connection with
purchase money Indebtedness with respect to Equipment and Fixtures acquired by
any Credit Party in the ordinary course of business, involving the incurrence of
an aggregate amount of purchase money Indebtedness and Capital Lease Obligations
of not more than $2,000,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within 20 days following such
purchase and does not exceed 100% of the purchase price of the subject assets)
and (d) subject to the terms of the Intercreditor Agreement, Liens securing the
First Lien Indebtedness but only if the property subject to such Lien is also
subject to an enforceable and perfected Lien securing the Obligations. In
addition, no Credit Party shall become a party to any agreement, note, indenture
or instrument, or take any other action, that would prohibit the creation of a
Lien on any of its properties or other assets in favor of Agent, on behalf of
itself and Lenders, as additional collateral for the Obligations, except
operating leases, Capital Leases or Licenses which prohibit Liens upon the
assets that are subject thereto.

          6.8           Sale of Stock and Assets. No Credit Party shall sell,
transfer, convey, assign or otherwise dispose of any of its properties or other
assets, including the Stock of any of its Subsidiaries (whether in a public or a
private offering or otherwise) or any of its Accounts, other

31

--------------------------------------------------------------------------------




than (a) the sale of Inventory in the ordinary course of business, (b) the sale,
transfer, conveyance or other disposition by a Credit Party of Equipment,
Fixtures or Real Estate that are obsolete or no longer used or useful in such
Credit Party’s business and having a sales price not exceeding $250,000 in any
single transaction or $500,000 in the aggregate in any Fiscal Year and (c) the
sale of the Montvale Property that (i) results in Net Montvale Sale Proceeds of
at least $2,000,000, excluding any return of cash collateral securing the
Montvale Property Letter of Credit to the extent otherwise included in cash net
proceeds or (ii) is on terms and conditions acceptable to the Agent. With
respect to any disposition of assets or other properties permitted pursuant to
clauses (b) and (c) above, subject to Section 1.3(b), Agent agrees on reasonable
prior written notice to release its Lien on such assets or other properties in
order to permit the applicable Credit Party to effect such disposition and shall
execute and deliver to Borrower, at Borrower’s expense, appropriate UCC-3
termination statements and other releases as reasonably requested by Borrower.

          6.9           ERISA. No Credit Party shall, or shall cause or permit
any ERISA Affiliate to, cause or permit to occur an event that could result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or cause or permit to occur an ERISA Event to the extent such ERISA Event
could reasonably be expected to have a Material Adverse Effect.

          6.10           Financial Covenants. Borrower shall not breach or fail
to comply with any of the Financial Covenants.

          6.11           Hazardous Materials. No Credit Party shall cause or
permit a Release of any Hazardous Material on, at, in, under, above, to, from or
about any of the Real Estate where such Release would (a) violate in any
respect, or form the basis for any Environmental Liabilities under, any
Environmental Laws or Environmental Permits or (b) otherwise adversely impact
the value or marketability of any of the Real Estate or any of the Collateral,
other than such violations or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.

          6.12           Sale-Leasebacks. No Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets other than a sale-leaseback of the Montvale Property on terms and
conditions acceptable to the Agent.

          6.13           Cancellation of Indebtedness. No Credit Party shall
cancel any claim or debt owing to it, except for reasonable consideration
negotiated on an arm’s-length basis and in the ordinary course of its business
consistent with past practices.

          6.14           Restricted Payments. No Credit Party shall make any
Restricted Payment, except (a) intercompany loans and advances between Borrower
and Guarantors to the extent permitted by Section 6.3, (b) dividends and
distributions by Subsidiaries of Borrower paid to Borrower, (c) employee loans
permitted under Section 6.4(b), (d) payments of principal and interest of
Intercompany Notes issued in accordance with Section 6.3; (e) dividends or
distributions made by Holdings consisting solely of Holdings common stock, or,
in the case of dividends or distributions to holders of Holdings’ preferred
stock, consisting of additional shares of Stock of the same series or class, (f)
Restricted Payments consisting of the purchase, redemption or other retirement
of outstanding shares of Holdings preferred stock to the extent made with net

32

--------------------------------------------------------------------------------




proceeds from the issuance of Holdings common stock or Permitted Preferred Stock
within 3 Business Days of receipt of such net proceeds and (g) dividends or
distributions by Borrower to Holdings which are used immediately by Holdings to
pay dividends required to be paid in cash pursuant to the terms of Holdings’
Series A Preferred Stock or Permitted Preferred Stock, but in each case, only to
the extent that (i) Borrowing Availability (as defined in the First Lien Credit
Agreement) for the 30-day period preceding such dividend would have exceeded
$2,500,000 if such dividend had been paid, and any Indebtedness incurred to make
pay such dividend had been incurred, on the first day of such 30-day period,
(ii) each of the financial covenants set forth in Annex G are met on a pro forma
basis giving effect to such dividend and (iii) no Default or Event of Default
exists.

          6.15           Change of Corporate Name or Location; Change of Fiscal
Year. No Credit Party shall (a) change its corporate name or trade name, or (b)
change its chief executive office, principal place of business, corporate
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral, in each case without at least
30 days prior written notice to Agent and after Agent’s written acknowledgment
that any reasonable action requested by Agent in connection therewith, including
to continue the perfection of any Liens in favor of Agent, on behalf of Lenders,
in any Collateral, has been completed or taken, and provided that any such new
location shall be in the continental United States. Without limiting the
foregoing, no Credit Party shall change its name, identity or corporate
structure in any manner that might make any financing or continuation statement
filed in connection herewith seriously misleading within the meaning of Section
9-402(7) of the Code or any other then applicable provision of the Code except
upon prior written notice to Agent and Lenders and after Agent’s written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent,
on behalf of Lenders, in any Collateral, has been completed or taken. No Credit
Party shall change its Fiscal Year.

          6.16           No Impairment of Intercompany Transfers. No Credit
Party shall directly or indirectly enter into or become bound by any agreement,
instrument, indenture or other obligation (other than this Agreement and the
other Loan Documents) that could directly or indirectly restrict, prohibit or
require the consent of any Person with respect to the payment of dividends or
distributions or the making or repayment of intercompany loans by a Subsidiary
of Borrower to Borrower.

          6.17           No Speculative Transactions. No Credit Party shall
engage in any transaction involving commodity options, futures contracts or
similar transactions, except solely to hedge against fluctuations in the prices
of commodities owned or purchased by it and the values of foreign currencies
receivable or payable by it and interest swaps, caps or collars.

          6.18           Leases; Real Estate Purchases. Other than in connection
with a sale-leaseback transaction permitted under Section 6.12, no Credit Party
shall enter into any operating lease for Equipment or Real Estate, if the
aggregate of all such operating lease payments payable in any year for all
Credit Parties on a consolidated basis would exceed $5,000,000. No Credit Party
shall purchase a fee simple ownership interest in Real Estate.

33

--------------------------------------------------------------------------------




          6.19           Sale or Discount of Accounts. No Credit Party shall
sell, or allow any other Credit Party to sell, or discount or otherwise dispose
of any of its Accounts other than in connection with (i) the pledge and
assignment to Agent for the benefit of the Lenders under the Loan Documents and
(ii) with respect to Accounts owing by companies in bankruptcy.

          6.20           Reserved.

          6.21           No Further Negative Pledge. Except as (a) set forth in
the First Lien Loan Documents, (b) with respect to specific property encumbered
to secure payment of particular Indebtedness or to be sold pursuant to an
executed agreement with respect to a permitted asset sale under Section 6.8 of
this Agreement and (c) with respect to restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), no Credit Party shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

          6.22           Amendments or Waivers of Certain Documents; First Lien
Loan Document Notices. (a) The Borrower shall not, and shall not permit any
Credit Party to, directly or indirectly, amend or otherwise change, cancel,
terminate or waive the terms of (i) any document governing Indebtedness
outstanding as of the date hereof and (ii) any First Lien Loan Document other
than as permitted by the Intercreditor Agreement.

                          (b) Whenever Borrower gives or serves upon any other
party any notice, demand, request, consent, approval, declaration or other
communication pursuant to any First Lien Loan Document, a copy of each such
notice, demand, request, consent, approval, declaration or other communication
also shall be served on Agent in the manner set forth in Section 11.10 of this
Agreement.

7.          TERM

          7.1           Termination. The financing arrangements contemplated
hereby shall be in effect until the Term Loan B Maturity Date, and the Loans and
all other Obligations shall be automatically due and payable in full on such
date.

          7.2           Survival of Obligations Upon Termination of Financing
Arrangements. Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Term Loan B Maturity Date.
Except as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or

34

--------------------------------------------------------------------------------




cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.15 and 1.16, and the indemnities contained in the Loan Documents
shall survive the Termination Date.

8.        EVENTS OF DEFAULT; RIGHTS AND REMEDIES

          8.1           Events of Default. The occurrence of any one or more of
the following events (regardless of the reason therefor) shall constitute an
“Event of Default” hereunder:

                         (a)          Borrower (i) fails to make any payment of
principal of, or interest on, or Fees owing in respect of, the Loans or any of
the other Obligations when due and payable, or (ii) fails to pay or reimburse
Agent or Lenders for any expense reimbursable hereunder or under any other Loan
Document within 10 days following Agent’s demand for such reimbursement or
payment of expenses.

                         (b)          Any Credit Party fails or neglects to
perform, keep or observe any of the provisions of Sections 1.4, 5.4(a) or 6, or
any of the provisions set forth in Annex G, respectively.

                         (c)          Borrower fails or neglects to perform,
keep or observe (i) any of the provisions of Section 4 or any provisions set
forth in Annexes E or F (other than clause (q) of Annex E), respectively, and
the same shall remain unremedied for 3 days or more or (ii) the provisions set
forth in clause (q) of Annex E.

                         (d)          Any Credit Party fails or neglects to
perform, keep or observe any other provision of this Agreement or of any of the
other Loan Documents (other than any provision embodied in or covered by any
other clause of this Section 8.1) and the same shall remain unremedied for 20
days or more.

                         (e)          (i) A “Default” or “Event of Default” (or
words having similar meaning) under and as defined in the First Lien Credit
Agreement shall have occurred and be continuing or (ii) default or breach occurs
under any other agreement, document or instrument to which any Credit Party is a
party that is not cured within any applicable grace period therefor, and such
default or breach (a) involves the failure to make any payment when due in
respect of any Indebtedness or Guaranteed Indebtedness (other than the
Obligations) of any Credit Party in excess of $500,000 in the aggregate
(including (x) undrawn committed or available amounts and (y) amounts owing to
all creditors under any combined or syndicated credit arrangements), or (b)
causes, or permits any holder of such Indebtedness or Guaranteed Indebtedness or
a trustee to cause, Indebtedness or Guaranteed Indebtedness or a portion thereof
in excess of $500,000 in the aggregate to become due prior to its stated
maturity or prior to its regularly scheduled dates of payment, or cash
collateral to be demanded in respect thereof, in each case, regardless of
whether such default is waived, or such right is exercised, by such holder or
trustee.

                         (f)          Any representation or warranty contained
in any Loan Document or in any written statement, report, financial statement or
certificate made or delivered to Agent or any Lender by any Credit Party is
untrue or incorrect in any material respect as of the date when made or deemed
made.

35

--------------------------------------------------------------------------------




                         (g)          Assets of any Credit Party with a fair
market value of $250,000 or more are attached, seized, levied upon or subjected
to a writ or distress warrant, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of any Credit Party
and such condition continues for 30 days or more.

                         (h)          A case or proceeding is commenced against
any Credit Party seeking a decree or order in respect of such Credit Party (i)
under the Bankruptcy Code or any other applicable federal, state or foreign
bankruptcy or other similar law, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets, or
(iii) ordering the winding-up or liquidation of the affairs of such Credit
Party, and such case or proceeding shall remain undismissed or unstayed for 60
days or more or a decree or order granting the relief sought in such case or
proceeding by a court of competent jurisdiction.

                         (i)          Any Credit Party (i) files a petition
seeking relief under the Bankruptcy Code or any other applicable federal, state
or foreign bankruptcy or other similar law, (ii) consents to or fails to contest
in a timely and appropriate manner to the institution of proceedings thereunder
or to the filing of any such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, (iii) makes an assignment for the
benefit of creditors, or (iv) takes any action in furtherance of any of the
foregoing, or (v) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due.

                         (j)          A final judgment or judgments for the
payment of money in excess of $250,000 in the aggregate at any time are
outstanding against one or more of the Credit Parties and the same are not,
within 30 days after the entry thereof, discharged or execution thereof stayed
or bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay.

                         (k)          Any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Credit Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected second priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.

                         (1)          Any Change of Control occurs.

                         (m)          Any event occurs, whether or not insured
or insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at any facility of Borrower generating more than 10% of
Borrower’s revenues for the Fiscal Year preceding such event and such cessation
or curtailment continues for more than 30 days, unless such revenue-producing
activity can be continued elsewhere within such period of time without
disruption in the business cycle.

36

--------------------------------------------------------------------------------




          8.2           Remedies.

                         (a)          If any Event of Default has occurred and
is continuing, Agent may (and at the written request of Requisite Lenders
shall), without notice except as otherwise expressly provided herein, increase
the rate of interest applicable to the Loans to the Default Rate.

                         (b)          If any Event of Default has occurred and
is continuing, Agent may (and at the written request of the Requisite Lenders
shall), without notice: (i) declare all or any portion of the Obligations,
including all or any portion of any Loan to be forthwith due and payable, and
require that the Letter of Credit Obligations be cash, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrower and each other Credit Party; or (ii) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), all of
the Obligations shall become immediately due and payable without declaration,
notice or demand by any Person.

          8.3           Waivers by Credit Parties. Except as otherwise provided
for in this Agreement or by applicable law, each Credit Party waives: (a)
presentment, demand and protest and notice of presentment, dishonor, notice of
intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which any Credit Party may in
any way be liable, and hereby ratifies and confirms whatever Agent may do in
this regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws.

9.        ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

          9.1           Assignment and Participations.

                         (a)          Subject to the terms of this Section 9.1,
any Lender may make an assignment to a Qualified Assignee of, or sale of
participations in, at any time or times, the Loan Documents, Loans, and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder. Any assignment
by a Lender shall: (i) require the consent of Agent (which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee) and the
execution of an assignment agreement (an “Assignment Agreement” substantially in
the form attached hereto as Exhibit 9.1 (a) and otherwise in form and substance
reasonably satisfactory to, and acknowledged by, Agent; (ii) be conditioned on
such assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Loans in an amount at least equal to $1,000,000 and the assigning Lender shall
have retained Loans in an amount at least equal to $1,000,000; and (iv) include
a payment to Agent of an assignment fee of $3,500. In the case of an assignment
by a Lender under this Section 9.1, the assignee shall have, to the extent of
such assignment, the

37

--------------------------------------------------------------------------------




same rights, benefits and obligations as all other Lenders hereunder. The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Commitments or assigned portion thereof from and after the date of such
assignment. Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”. In all instances, each Lender’s
liability to make Loans hereunder shall be several and not joint and shall be
limited to such Lender’s Pro Rata Share of the applicable Commitment. In the
event Agent or any Lender assigns or otherwise transfers all or any part of the
Obligations, Agent or any such Lender shall so notify Borrower and Borrower
shall, upon the request of Agent or such Lender, execute new Notes in exchange
for the Notes, if any, being assigned. Notwithstanding the foregoing provisions
of this Section 9.1 (a), any Lender may at any time pledge the Obligations held
by it and such Lender’s rights under this Agreement and the other Loan Documents
to a Federal Reserve Bank, and any lender that is an investment fund may assign
the Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor or assign or pledge all or any portion of the Loans held by it (and
Notes evidencing such Loans) to the trustee under any indenture to which such
Lender is a party in support of its obligations to the trustee for the benefit
of the applicable trust beneficiaries; provided, that no such pledge to a
Federal Reserve Bank or trustee shall release such Lender from such Lender’s
obligations hereunder or under any other Loan Document.

                         (b)          Any participation by a Lender of all or
any part of its Loans shall be made with the understanding that all amounts
payable by Borrower hereunder shall be determined as if that Lender had not sold
such participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8, Borrower acknowledges and agrees that a participation shall
give rise to a direct obligation of Borrower to the participant and the
participant shall be considered to be a “Lender”. Except as set forth in the
preceding sentence neither Borrower nor any other Credit Party shall have any
obligation or duty to any participant. Neither Agent nor any Lender (other than
the Lender selling a participation) shall have any duty to any participant and
may continue to deal solely with the Lender selling a participation as if no
such sale had occurred.

                         (c)          Except as expressly provided in this
Section 9.1, no Lender shall, as between Borrower and that Lender, or Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Loans, the Notes or other Obligations owed to such
Lender.

                         (d)          Each Credit Party executing this Agreement
shall assist any Lender permitted to sell assignments or participations under
this Section 9.1 as reasonably required to enable the assigning or selling
Lender to effect any such assignment or participation, including the execution
and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and the preparation of informational materials
for, and the participation of

38

--------------------------------------------------------------------------------




management in meetings with, potential assignees or participants. Each Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrower shall only be certified by Borrower as having been
prepared by Borrower in compliance with the representations contained in Section
3.4(c).

                    (e)     A Lender may furnish any information concerning
Credit Parties in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants); provided
that such Lender shall obtain from assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 11.8.

                    (f)     So long as no Event of Default has occurred and is
continuing, no Lender shall assign or sell participations in any portion of its
Loans or Commitments to a potential Lender or participant, if, as of the date of
the proposed assignment or sale, the assignee Lender or participant would be
subject to capital adequacy or similar requirements under Section 1.16(a),
increased costs under Section 1.16(b), an inability to fund LIBOR Loans under
Section 1.16(c), or withholding taxes in accordance with Section 1.15(a).

                    (g)     Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”), may grant to a special purpose funding
vehicle (an “SPC”), identified as such in writing by the Granting Lender to
Agent and Borrower, the option to provide to Borrower all or any part of any
Loans that such Granting Lender would otherwise be obligated to make to Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if such Loan were made by such
Granting Lender. No SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). Any SPC may (i) with notice to, but without the prior written
consent of, Borrower and Agent and without paying any processing fee therefor
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by Borrower and Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 9.1(g) may not be amended without the
prior written consent of each Granting Lender, all or any of whose Loans are
being funded by an SPC at the time of such amendment. For the avoidance of
doubt, the Granting Lender shall for all purposes, including without limitation,
the approval of any amendment or waiver of any provision of any Loan Document or
the obligation to pay any amount otherwise payable by the Granting Lender under
the Loan Documents, continue to be the Lender of record hereunder.

          9.2      Appointment of Agent. Monroe Capital is hereby appointed to
act on behalf of all Lenders as Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of
Agent and Lenders and no Credit Party nor any other

39

--------------------------------------------------------------------------------




Person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Loan Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party or any other
Person. Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any Lender. Except as
expressly set forth in this Agreement and the other Loan Documents, Agent shall
not have any duty to disclose, and shall not be liable for failure to disclose,
any information relating to any Credit Party or any of their respective
Subsidiaries or any Account Debtor that is communicated to or obtained by Monroe
Capital or any of its Affiliates in any capacity. Neither Agent nor any of its
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages caused by its or their own gross
negligence or willful misconduct.

                    If Agent shall request instructions from Requisite Lenders,
or all affected Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Loan Document, then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders, or all
affected Lenders, as the case may be, and Agent shall not incur liability to any
Person by reason of so refraining. Agent shall be fully justified in failing or
refusing to take any action hereunder or under any other Loan Document (a) if
such action would, in the opinion of Agent, be contrary to law or the terms of
this Agreement or any other Loan Document, (b) if such action would, in the
opinion of Agent, expose Agent to Environmental Liabilities or (c) if Agent
shall not first be indemnified to its satisfaction against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Requisite Lenders, or all affected Lenders, as
applicable.

          9.3      Agent’s Reliance, Etc. Neither Agent nor any of its
Affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for
damages caused by its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, Agent: (a) may treat the payee
of any Note as the holder thereof until Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form reasonably
satisfactory to Agent; (b) may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Credit Party or to inspect the Collateral (including the books and records) of
any Credit

40

--------------------------------------------------------------------------------




Party; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (f) shall incur no liability under or
in respect of this Agreement or the other Loan Documents by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopy, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

          9.4      Monroe Capital and Affiliates. With respect to its Loan
hereunder, Monroe Capital shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise the
same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Monroe Capital in its individual
capacity. Monroe Capital and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if Monroe Capital were not Agent and
without any duty to account therefor to Lenders. Monroe Capital and its
Affiliates may accept fees and other consideration from any Credit Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

          9.5      Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

          9.6      Indemnification. Lenders agree to indemnify Agent (to the
extent not reimbursed by Credit Parties and without limiting the obligations of
Borrower hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

41

--------------------------------------------------------------------------------




          9.7      Successor Agent. Agent may resign at any time by giving not
less than 30 days’ prior written notice thereof to Lenders and Borrower. Upon
any such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the resigning Agent’s giving notice of resignation, then the resigning Agent
may, on behalf of Lenders, appoint a successor Agent, which shall be a Lender,
if a Lender is willing to accept such appointment, or otherwise shall be a
commercial bank or financial institution or a subsidiary of a commercial bank or
financial institution if such commercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no successor
Agent has been appointed pursuant to the foregoing, within 30 days after the
date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrower, such approval not to be unreasonably withheld or delayed; provided
that such approval shall not be required if a Default or an Event of Default has
occurred and is continuing. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent. Upon the earlier of the acceptance of any appointment as Agent hereunder
by a successor Agent or the effective date of the resigning Agent’s resignation,
the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent shall continue. After any
resigning Agent’s resignation hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as Agent under this Agreement and the other Loan Documents.

          9.8      Setoff and Sharing of Payments. In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 9.9(f), each Lender is hereby authorized at any
time or from time to time, without notice to any Credit Party or to any other
Person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower or any Guarantor (regardless of whether such
balances are then due to Borrower or any Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of Borrower or any Guarantor against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares, (other
than offset rights exercised by any Lender with respect to Sections 1.13, 1.15
or 1.16). Borrower and each Guarantor agrees, to the fullest extent permitted by
law, that (a) any Lender may exercise its right to offset with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amounts so offset to other Lenders and holders and (b)
any Lender so purchasing a participation in the Loans made or other Obligations
held by other Lenders or

42

--------------------------------------------------------------------------------




holders may exercise all rights of offset, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.

          9.9      Advances; Payments; Non-Funding Lenders; Information; Actions
in Concert.

                    (a)      Payments. On the 2nd Business Day of each calendar
week or more frequently at Agent’s election (each, a “Settlement Date”), Agent
shall advise each Lender by telephone, or telecopy of the amount of such
Lender’s Pro Rata Share of principal, interest and Fees paid for the benefit of
Lenders with respect to each applicable Loan. Agent shall pay to each Lender
such Lender’s Pro Rata Share of principal, interest and Fees paid by Borrower
since the previous Settlement Date for the benefit of such Lender on the Loans
held by it. Such payments shall be made by wire transfer to such Lender’s
account (as specified by such Lender in Annex H or the applicable Assignment
Agreement) not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date.

                    (b)      Reserved.

                    (c)      Return of Payments.

                              (i)     If Agent pays an amount to a Lender under
this Agreement in the belief or expectation that a related payment has been or
will be received by Agent from Borrower and such related payment is not received
by Agent, then Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind.

                              (ii)     If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

                    (d)      Reserved.

                    (e)      Dissemination of Information. Agent shall use
reasonable efforts to provide Lenders with any notice of Default or Event of
Default received by Agent from, or delivered by Agent to, any Credit Party, with
notice of any Event of Default of which Agent has actually become aware and with
notice of any action taken by Agent following any Event of Default; provided,
that Agent shall not be liable to any Lender for any failure to do so, except to
the extent that such failure is attributable to Agent’s gross negligence or
willful misconduct. Lenders acknowledge that Borrower is required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Annexes E and F hereto and agree that Agent shall have no duty to provide the
same to Lenders.

43

--------------------------------------------------------------------------------




                         (f)          Actions in Concert. Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement or the Notes (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of Agent or Requisite Lenders.

10.          SUCCESSORS AND ASSIGNS

              10.1      Successors and Assigns. This Agreement and the other
Loan Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, Lenders and their respective successors and assigns (including, in
the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void.
The terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent and Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

11.          MISCELLANEOUS

              11.1      Complete Agreement; Modification of Agreement. The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 11.2. Any letter of interest, commitment letter or fee
letter (other than the Monroe Capital Fee Letter) between any Credit Party and
Agent or any Lender or any of their respective Affiliates, predating this
Agreement and relating to a financing of substantially similar form, purpose or
effect shall be superseded by this Agreement. Notwithstanding anything in this
Section 11.1 to the contrary, if the syndication of the Term Loan B has not been
completed on the Closing Date and Agent determines that changes to the terms of
this Agreement are advisable in order to ensure a successful syndication of such
Term Loan B, this Agreement may be amended to the extent provided in the
post-closing syndication letter dated as of the date hereof between Borrower and
Monroe. With respect to such changes, Borrower, the other Credit Parties and the
Lenders agree that, notwithstanding anything to the contrary in Section 11.2 or
otherwise, no consent of Borrower, any other Credit Party or any Lender to amend
or modify the terms of this Agreement or any other Loan Document to the extent
provided in the immediately preceding sentence is required and no consent of any
Lender is required to amend or modify the terms of this Agreement.

              11.2      Amendments and Waivers.

                          (a)          Except for actions expressly permitted to
be taken by Agent, no amendment, modification, termination or waiver of any
provision of this Agreement or any other

44

--------------------------------------------------------------------------------




Loan Document, or any consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Agent and Borrower, and by Requisite Lenders, or all affected Lenders, as
applicable. Except as set forth in clause (b) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.

                        (b)          No amendment, modification, termination or
waiver shall, unless in writing and signed by Agent and each Lender directly
affected thereby: (i) increase the principal amount of any Lender’s Commitment
or Pro Rata Share (which action shall be deemed only to affect those Lenders
whose Commitments and Pro Rata Shares are increased and may be approved by
Requisite Lenders, including those lenders whose Commitments and Pro Rata Shares
are increased); (ii) reduce the principal of, rate of interest on or Fees
payable with respect to any Loan of any affected Lender; (iii) extend any
scheduled payment date (other than payment dates of mandatory prepayments under
Section 1.3(b) or final maturity date of the principal amount of any Loan of any
affected Lender; (iv) waive, forgive, defer, extend or postpone any payment of
interest or Fees as to any affected Lender; (v) release any Guaranty or, except
as otherwise permitted herein or in the other Loan Documents, release, or permit
any Credit Party to sell or otherwise dispose of, any Collateral with a value
exceeding $5,000,000 in the aggregate (which action shall be deemed to directly
affect all Lenders); (vi) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; and (vii) amend or waive
this Section 11.2 or the definition of the terms “Requisite Lenders” insofar as
such definitions affect the substance of this Section 11.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent under this Agreement or any other Loan Document shall be effective unless
in writing and signed by Agent in addition to Lenders required hereinabove to
take such action. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 11.2 shall be binding upon
each holder of the Notes at the time outstanding and each future holder of the
Notes.

                        (c)          If, in connection with any proposed
amendment, modification, waiver or termination (a “Proposed Change”) requiring
the consent of all affected Lenders, the consent of Requisite Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
clause being referred to as a “Non-Consenting Lender”), then, so long as Agent
is not a Non-Consenting Lender, at Borrower’s request Agent, or a Person
reasonably acceptable to Agent, shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the

45

--------------------------------------------------------------------------------




date of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

                        (d)          Upon payment in full in cash and
performance of all of the Obligations (other than indemnification Obligations),
termination of the Commitments and a release of all claims against Agent and
Lenders, and so long as no suits, actions proceedings, or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Agent shall deliver to Borrower
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

          11.3        Fees and Expenses. Borrower shall reimburse (i) Agent for
all fees, costs and expenses (including the reasonable fees and expenses of all
of its counsel, advisors, consultants and auditors) and (ii) Agent (and, with
respect to clauses (c) and (d) below, all Lenders) for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers)
incurred in connection with the negotiation, preparation and filing and/or
recordation of the Loan Documents and incurred in connection with:

                        (a)          the forwarding to Borrower or any other
Person on behalf of Borrower by Agent of the proceeds of any Loan (including a
wire transfer fee of $25 per wire transfer);

                        (b)          any amendment, modification or waiver of,
or consent with respect to, or termination of, any of the Loan Documents or
Related Transactions Documents or advice in connection with the syndication and
administration of the Loans made pursuant hereto or its rights hereunder or
thereunder;

                        (c)          any litigation, contest, dispute, suit,
proceeding or action (whether instituted by Agent, any Lender, any Credit Party
or any other Person and whether as a party, witness or otherwise) in any way
relating to the Collateral, any of the Loan Documents or any other agreement to
be executed or delivered in connection herewith or therewith, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against any or all
of the Credit Parties or any other Person that may be obligated to Agent by
virtue of the Loan Documents, including any such litigation, contest, dispute,
suit, proceeding or action arising in connection with any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided that in the case of reimbursement of counsel for Lenders other than
Agent, such reimbursement shall be limited to one counsel for all such Lenders;
provided, further, that no Person shall be entitled to reimbursement under this
clause (c) in respect of any litigation, contest, dispute, suit, proceeding or
action to the extent any of the foregoing results from such Person’s gross
negligence or willful misconduct;

                        (d)          any attempt to enforce any remedies of
Agent or any Lender against any or all of the Credit Parties or any other Person
that may be obligated to Agent or any Lender by virtue of any of the Loan
Documents, including any such attempt to enforce any such remedies in the course
of any work-out or restructuring of the Loans during the pendency of one or more

46

--------------------------------------------------------------------------------




Events of Default; provided, that in the case of reimbursement of counsel for
Lenders other than Agent, such reimbursement shall be limited to one counsel for
all such Lenders;

                        (e)          any workout or restructuring of the Loans
during the pendency of one or more Events of Default; and

                        (f)          efforts to (i) monitor the Loans or any of
the other Obligations, (ii) evaluate, observe or assess any of the Credit
Parties or their respective affairs, and (iii) verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral;

including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other reasonable fees incurred by such counsel and others in connection with
or relating to any of the events or actions described in this Section 11.3, all
of which shall be payable, on demand, by Borrower to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
reasonable fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

          11.4           No Waiver. Agent’s or any Lender’s failure, at any time
or times, to require strict performance by the Credit Parties of any provision
of this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.

          11.5           Remedies. Agent’s and Lenders’ rights and remedies
under this Agreement shall be cumulative and nonexclusive of any other rights
and remedies that Agent or any Lender may have under any other agreement,
including the other Loan Documents, by operation of law or otherwise. Recourse
to the Collateral shall not be required.

          11.6           Severability. Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the

47

--------------------------------------------------------------------------------




extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement or such other Loan
Document.

          11.7           Conflict of Terms. Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

          11.8           Confidentiality. Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all confidential information provided to them by the
Credit Parties and designated as confidential for a period of 2 years following
receipt thereof, except that Agent and each Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender in evaluating,
approving, structuring or administering the Loans and the Commitments; (b) to
any bona fide assignee or participant or potential assignee or participant that
has agreed to comply with the covenant contained in this Section 11.8 (and any
such bona fide assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advise of
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation to which Agent or such Lender is a party; or (f) that ceases to
be confidential through no fault of Agent or any Lender.

          11.9           GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
EACH CREDIT PARTY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT
PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT
PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF NEW YORK COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT.

48

--------------------------------------------------------------------------------




EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

          11.10      Notices. Except as otherwise provided herein, whenever it
is provided herein that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon any
of the parties by any other parties, or whenever any of the parties desires to
give or serve upon any other parties any communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and 3 Business
Days after deposit in the United States Mail, registered or certified mail,
return receipt requested, with proper postage prepaid, (b) upon transmission,
when sent by telecopy or other similar facsimile transmission (with such
telecopy or facsimile promptly confirmed by delivery of a copy by personal
delivery or United States Mail as otherwise provided in this Section 11.10); (c)
1 Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower or Agent) designated in Annex I to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication.

          11.11      Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

          11.12      Counterparts. This Agreement may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.

          11.13      WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND

49

--------------------------------------------------------------------------------




EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

          11.14      Press Releases and Related Matters. Each Credit Party
executing this Agreement agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of
Monroe Capital or its affiliates or referring to this Agreement, the other Loan
Documents or the Related Transactions Documents without at least 2 Business
Days’ prior notice to Monroe Capital and without the prior written consent of
Monroe Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with Monroe Capital before issuing such press
release or other public disclosure. Each Credit Party consents to the
publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Agent or such Lender shall provide a draft of any such tombstone or similar
advertising material to each Credit Party for review and comment prior to the
publication thereof. Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

          11.15      Reinstatement. This Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

          11.16      Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.9 and 11.13, with its counsel.

          11.17      No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto

50

--------------------------------------------------------------------------------




and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

51

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, this Agreement has been duly executed as
of the date first written above.

 

 

 

 

BUTLER SERVICE GROUP, INC.

 

 

 

 

By:

-s- Mark Koscinski [d72655003.jpg]



 

--------------------------------------------------------------------------------

 

Name:

  Mark Koscinski

 

Title:

 Vice-President Controller

 

 

 

 

 

MONROE CAPITAL MANAGEMENT
ADVISORS LLC,

 

 

as Agent and Lender

 

By:

 



 

--------------------------------------------------------------------------------

 

 

   Duly Authorized Signatory

Signature Page to Second Lien Credit Agreement

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, this Agreement has been duly executed as
of the date first written above.

 

 

 

 

BUTLER SERVICE GROUP, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

MONROE CAPITAL MANAGEMENT
ADVISORS LLC,

 

as Agent and Lender

 

 

 

By:

(SIGNATURE) [d72655004.jpg]

 

 

 

 

 

   Duly Authorized Signatory

Signature Page to Second Lien Credit Agreement

--------------------------------------------------------------------------------




                    The following Persons are signatories to this Agreement in
their capacity as Credit Parties and not as Borrowers.

 

 

 

 

 

BUTLER INTERNATIONAL, INC.

 

 

 

By:

(-s- MARK KOSCINSKI) [d72655003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

MARK KOSCINSKI

 

Title:

Vice-President, Controller

 

 

 

 

BUTLER SERVICES INTERNATIONAL, INC.

 

 

 

By:

(-s- MARK KOSCINSKI) [d72655003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

MARK KOSCINSKI

 

Title:

Vice-President, Controller

 

 

 

 

BUTLER TELECOM, INC.

 

 

 

By:

(-s- MARK KOSCINSKI) [d72655003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

MARK KOSCINSKI

 

Title:

Vice-President, Controller

 

 

 

 

BUTLER PUBLISHING, INC.

 

 

 

By:

(-s- MARK KOSCINSKI) [d72655003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

MARK KOSCINSKI

 

Title:

Vice-President, Controller

 

 

 

 

BUTLER OF NEW JERSEY REALTY CORP.

 

 

 

By:

(-s- MARK KOSCINSKI) [d72655003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

MARK KOSCINSKI

 

Title:

Vice-President, Controller

 

 

 

 

BUTLER SERVICES, INC.

 

 

 

By:

(-s- MARK KOSCINSKI) [d72655003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

MARK KOSCINSKI

 

Title:

Vice-President, Controller

Signature Page to Second Lien Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

BUTLER UTILITY SERVICE, INC.

 

 

 

By:

(-s- MARK KOSCINSKI) [d72655003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

MARK KOSCINSKI

 

Title:

Vice-President, Controller

Signature Page to Second Lien Credit Agreement

--------------------------------------------------------------------------------




ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS

                    Capitalized terms used in the Loan Documents shall have
(unless otherwise provided elsewhere in the Loan Documents) the following
respective meanings and all references to Sections, Exhibits, Schedules or
Annexes in the following definitions shall refer to Sections, Exhibits,
Schedules or Annexes of or to the Agreement:

                     “2005 Year End Financial Information” has the meaning
ascribed to it in subsection (q) of Annex E.

                     “2006 Year End Financial Information” has the meaning
ascribed to it in subsection (q) of Annex E.

                     “Account Debtor” means any Person who may become obligated
to any Credit Party under, with respect to, or on account of, an Account.

                     “Accounting Changes” has the meaning ascribed thereto in
Annex G.

                     “Accounts” means all “accounts,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper,
Documents or Instruments), whether arising out of goods sold or services
rendered by it or from any other transaction (including any such obligations
that may be characterized as an account or contract right under the Code), (b)
all of each Credit Party’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of each Credit Party’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all monies due or to become due
to any Credit Party, under all purchase orders and contracts for the sale of
goods or the performance of services or both by such Credit Party or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Credit Party), including the right to receive the proceeds
of said purchase orders and contracts, (e) all healthcare insurance receivables,
and (f) all collateral security and guaranties of any kind, now or hereafter in
existence, given by any Account Debtor or other Person with respect to any of
the foregoing.

                     “Affiliate” means, with respect to any Person, (a) each
Person that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, 5% or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of Borrower, the immediate family members, spouses
and lineal descendants of individuals who are Affiliates of Borrower. For the
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management

A-l

--------------------------------------------------------------------------------




or policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

                     “Agent” means Monroe Capital in its capacity as Agent for
Lenders or its successor appointed pursuant to Section 9.7.

                     “Agreement” means the Second Lien Credit Agreement by and
among Borrower, the other Credit Parties party thereto, Monroe Capital, as Agent
and Lender and the other Lenders from time to time party thereto, as the same
may be amended, supplemented, restated or otherwise modified from time to time.

                     “Anti-Terrorism Law” has the meaning ascribed to it in
Section 3.27(a).

                     “Appendices” has the meaning ascribed to it in the recitals
to the Agreement.

                     “Applicable Margins” means collectively the Applicable Term
Loan B Index Margin and the Applicable Term Loan B LIBOR Margin.

                     “Applicable Term Loan B Index Margin” means the per annum
interest rate from time to time in effect and payable in addition to the Index
Rate applicable to the Term Loan B, as determined by reference to Section
1.5(a).

                     “Applicable Term Loan B LIBOR Margin” means the per annum
interest rate from time to time in effect and payable in addition to the LIBOR
Rate applicable to the Term Loan B, as determined by reference to Section
1.5(a).

                     “Assignment Agreement” has the meaning ascribed to it in
Section 9.l(a).

                     “Bankruptcy Code” means the provisions of Title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq.

                     “Borrower” has the meaning ascribed thereto in the preamble
to the Agreement.

                     “Borrower Pledge Agreement” means the Pledge Agreement of
even date herewith executed by Borrower in favor of Agent, on behalf of itself
and Lenders, pledging all Stock of its Subsidiaries, if any, and all
Intercompany Notes owing to or held by it.

                     “Borrower Security Agreement” means the Borrower Security
Agreement of even date herewith entered into by and among Agent, on behalf of
itself and Lenders, and Borrower.

                     “Business Day” means any day that is not a Saturday, a
Sunday or a day on which banks are required or permitted to be closed in the
State of New York and in reference to LIBOR Loans shall mean any such day that
is also a LIBOR Business Day.

                     “Butler Foundation” means Butler International Charitable
Foundation Corp., a not-for-profit corporation organized under the laws of New
Jersey.

A-2

--------------------------------------------------------------------------------




                     “Butler India” means Butler Technical Services India
Private Limited, a company organized under the law of India.

                     “Butler NJ” means butler of New Jersey Realty Corp., a New
Jersey corporation.

                     “Capital Expenditures” means, with respect to any Person,
all expenditures (by the expenditure of cash or the incurrence of Indebtedness)
by such Person during any measuring period for any fixed assets or improvements
or for replacements, substitutions or additions thereto, that have a useful life
of more than one year and that are required to be capitalized under GAAP.

                     “Capital Lease” means, with respect to any Person, any
lease of any property (whether real, personal or mixed) by such Person as lessee
that, in accordance with GAAP, would be required to be classified and accounted
for as a capital lease on a balance sheet of such Person.

                     “Capital Lease Obligation” means, with respect to any
Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease.

                     “Change of Control” means any of the following: (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934) shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the issued and outstanding shares of
capital Stock of Holdings having the right to vote for the election of directors
of Holdings under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Holdings (together with any new directors
whose election by the board of directors of Holdings or whose nomination for
election by the Stockholders of Holdings was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) Holdings ceases to
own and control all of the economic and voting rights associated with all of the
outstanding capital Stock of Borrower; (d) Borrower ceases to own and control
all of the economic and voting rights associated with all of the outstanding
capital Stock of any of its Subsidiaries; (e) Edward M. Kopko shall cease to be
responsible for the day to day management of the Borrower, or (f) any “Change of
Control” or similar event shall occur under the First Lien Credit Agreement..

                     “Charges” means all federal, state, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable), levies, assessments, charges, liens,
claims or encumbrances upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of any Credit
Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

A-3

--------------------------------------------------------------------------------




                     “Chattel Paper” means any “chattel paper,” as such term is
defined in the Code, including electronic chattel paper, now owned or hereafter
acquired by any Credit Party, wherever located.

                     “Closing Date” means August 29, 2007.

                     “Closing Checklist” means the schedule, including all
appendices, exhibits or schedules thereto, listing certain documents and
information to be delivered in connection with the Agreement, the other Loan
Documents and the transactions contemplated thereunder, substantially in the
form attached hereto as Annex D.

                     “Code” means the Uniform Commercial Code as the same may,
from time to time, be enacted and in effect in the State of New York; provided,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Agent’s
or any Lender’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

                     “Collateral” means the property covered by the Security
Agreement, the Intellectual Property Security Agreement, the Mortgages and the
other Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, on behalf of
itself and Lenders, to secure the Obligations.

                     “Collateral Documents” means the Security Agreements, the
Pledge Agreements, the Guaranties, the Intellectual Property Security Agreement,
the Mortgages, and all similar agreements entered into guaranteeing payment of,
or granting a Lien upon property as security for payment of, the Obligations.

                     “Collateral Reports” means the reports with respect to the
Collateral referred to in Annex F.

                     “Collection Account” means the account of Agent as may be
specified in writing by Agent as the “Collection Account” from time to time.

                     “Commitments” means (a) as to any Lender, such Lender’s
Term Loan B Commitment as set forth on Annex J to the Agreement or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate of all Lenders’ Term Loan B Commitments, which aggregate
commitment shall be Twenty-Three Million Dollars ($23,000,000.00) on the Closing
Date, as to each of clauses (a) and (b), as such Commitments may be reduced,
amortized or adjusted from time to time in accordance with the Agreement.

                     “Compliance Certificate” has the meaning ascribed to it in
Annex E.

A-4

--------------------------------------------------------------------------------




                     “Consolidated Interest Expense” means, for any period, the
sum of the amount which would, in conformity with GAAP, be set forth opposite
the captions “interest expense” or any like caption (expressed as a negative
number) in each case on a consolidated income statement of Holdings and its
Subsidiaries; provided, however, that all interest expense associated with the
Borrower’s real estate holdings shall be included with such amount.

                     “Consolidated Net Income” means, for any fiscal period, the
consolidated net income (or loss) of Holdings and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

                     “Contracts” means all “contracts,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Credit Party may now or hereafter have any right, title or interest, including
any agreement relating to the terms of payment or the terms of performance of
any Account.

                     “Copyright License” means any and all rights now owned or
hereafter acquired by any Credit Party under any written agreement granting any
right to use any Copyright or Copyright registration.

                     “Copyrights” means all of the following now owned or
hereafter adopted or acquired by any Credit Party: (a) all copyrights and
General Intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any state or territory thereof, or any other country or any political
subdivision thereof, and (b) all reissues, extensions or renewals thereof.

                     “Credit Parties” means Holdings, Borrower, and each of
Holdings’ Subsidiaries other than Butler India, Butler Foundation, AAC Corp. or
Sylvan Insurance Co., Ltd.

                     “Default” means any event that, with the passage of time or
notice or both, would, unless cured or waived, become an Event of Default.

                     “Default Rate” has the meaning ascribed to it in Section
1.5(d).

                     “Deposit Accounts” means all “deposit accounts” as such
term is defined in the Code, now or hereafter held in the name of any Credit
Party.

                     “Disclosure Schedules” means the Schedules prepared by
Borrower and denominated as Disclosure Schedules 1.4 through 6.7 in the Index to
the Agreement.

                     “Documents” means any “documents,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located.

                     “Dollars” or “$” means lawful currency of the United States
of America.

A-5

--------------------------------------------------------------------------------




                     “EBIT” means, for any period, Consolidated Net Income for
such period, plus (i) Consolidated Interest Expense in such period, plus (ii)
deferred financing cost amortization, plus (iii) all charges in such period for
federal, state and local income taxes excluding (iv) all extraordinary
nonrecurring items of income or loss.

                     “EBITDA” means, for any period, EBIT for such period, plus
(i) all charges in such period for amortization of intangibles, depletion and
depreciation, (ii) the amount of non-cash charges as the result of any grant to
any Person of Stock or other non-cash consideration (iii) actual fees and
expenses incurred in connection with the Related Transactions (including,
without limitation, forbearance fees paid prior to the effectiveness of the
First Lien Loan Documents) as set forth in writing to Agent and acceptable to
Agent in its sole discretion, (iv) charges related to the Levine Leichtman
transaction, expenses associated with the audit process for the 2004, 2005 and
2006 Fiscal Years and severance costs paid to the former chief financial officer
and (v) non-recurring, extraordinary items set forth in writing to the Agent and
acceptable to Agent in its sole discretion, in each case, to the extent deducted
in determining Consolidated Net Income for such period.

                     “Environmental Laws” means all applicable federal, state,
local and foreign laws, statutes, ordinances, codes, rules, standards and
regulations, now or hereafter in effect, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the environment and natural resources (including ambient air,
surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation). Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. §§9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

                     “Environmental Liabilities” means, with respect to any
Person, all liabilities, obligations, responsibilities, response, remedial and
removal costs, investigation and feasibility study costs, capital costs,
operation and maintenance costs, losses, damages, punitive damages, property
damages, natural resource damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants), fines, penalties, sanctions and interest
incurred as a result of or related to any claim, suit, action, investigation,
proceeding or demand by any Person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
including any arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

A-6

--------------------------------------------------------------------------------




                     “Environmental Permits” means all permits, licenses,
authorizations, certificates, approvals or registrations required by any
Governmental Authority under any Environmental Laws.

                     “Equipment” means all “equipment,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located and, in any event, including all such Credit Party’s machinery and
equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property,
together with all additions and accessions thereto, replacements therefor, all
parts therefor, all substitutes for any of the foregoing, fuel therefor, and all
manuals, drawings, instructions, warranties and rights with respect thereto, and
all products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.

                     “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and any regulations promulgated
thereunder.

                     “ERISA Affiliate” means, with respect to any Credit Party,
any trade or business (whether or not incorporated) that, together with such
Credit Party, are treated as a single employer within the meaning of Sections
414(b), (c), (m) or (o) of the IRC.

                     “ERISA Event” means, with respect to any Credit Party or
any ERISA Affiliate, (a) any event described in Section 4043(c) of ERISA with
respect to a Title IV Plan; (b) the withdrawal of any Credit Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Credit Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit
Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within 30 days;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.

                     “ESOP” means a Plan that is intended to satisfy the
requirements of Section 4975(e)(7) of the IRC.

                     “Event of Default” has the meaning ascribed to it in
Section 8.1.

A-7

--------------------------------------------------------------------------------




                     “Excess Cash Flow” means, without duplication, with respect
to any Fiscal Year of Holdings and its Subsidiaries, EBITDA minus (a) Capital
Expenditures during such Fiscal Year (excluding the financed portion thereof),
minus (b) Interest Expense paid or accrued (excluding any original issue
discount, interest paid in kind or amortized debt discount, to the extent
included in determining Interest Expense) and scheduled principal payments paid
or payable in respect of Funded Debt, minus (c) Restricted Payments made to any
Person other than a Credit Party during such Fiscal Year, minus (d) prepayments
paid in cash pursuant to Sections 1.3(a), (b)(i) and (b)(iii) of this Agreement
and pursuant to Section 1.3 of the First Lien Credit Agreement (other than
mandatory prepayments made pursuant to Sections 1.3(b)(i), (b)(ii), (b)(iv) or
1.3(d) of the First Lien Credit Agreement), minus (e) amounts actually paid by
Holdings and its Subsidiaries for federal, state and local income tax
obligations.

                     “Executive Order” has the meaning ascribed to it in Section
3.27(a).

                     “Fair Labor Standards Act” means the Fair Labor Standards
Act, 29 U.S.C. §201 et seq.

                     “Federal Funds Rate” means, for any day, a floating rate
equal to the weighted average of the rates on overnight federal funds
transactions among members of the Federal Reserve System, as determined by Agent
in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).

                     “Federal Reserve Board” means the Board of Governors of the
Federal Reserve System.

                     “Fees” means any and all fees payable to Agent or any
Lender pursuant to the Agreement or any of the other Loan Documents.

                     “Financial Covenants” means the financial covenants set
forth in Annex G.

                     “Financial Statements” means the consolidated and
consolidating income statements, statements of cash flows and balance sheets of
Borrower delivered in accordance with Section 3.4 and Annex E.

                     “First Lien Agent” means General Electric Capital
Corporation, as agent under the First Lien Credit Agreement, or any successor
agent under the First Lien Credit Agreement.

                     “First Lien Credit Agreement” means that certain Third
Amended and Restated Credit Agreement, dated as of the date hereof, by and among
Borrower, GE Capital, and the other lenders party thereto from time to time, as
amended, restated, supplemented, refinanced or replaced from time to time in
accordance with the terms of the Intercreditor Agreement.

                     “First Lien Indebtedness” means Indebtedness incurred by
Borrower pursuant to the First Lien Credit Agreement and secured solely by any
or all assets that constitute Collateral, which security has the priority set
forth in the Intercreditor Agreement.

A-8

--------------------------------------------------------------------------------




                     “First Lien Loan Documents” means the First Lien Credit
Agreement and all other “Loan Documents” under and as defined in the First Lien
Credit Agreement, as in effect on the Closing Date, and as the same may be
amended, restated, supplemented or replaced from time to time in accordance with
the terms of the Intercreditor Agreement.

                     “Fiscal Month” means any of the monthly accounting periods
of Borrower.

                     “Fiscal Quarter” means any of the quarterly accounting
periods of Borrower, ending on or about the last day of March, June, September
and December of each year.

                     “Fiscal Year” means any of the annual accounting periods of
Borrower ending on December 31 of each year.

                     “Fixed Charges” means, with respect to any Person for any
fiscal period, (a) the aggregate of all Interest Expense paid in cash during
such period, plus (b) scheduled payments of principal with respect to
Indebtedness during such period, plus (c) Capital Expenditures during such
period (excluding the financed portion thereof) plus (d) amounts actually paid
by Holdings and its Subsidiaries for federal, state and local income tax
obligations plus (e) Restricted Payments paid to any Person other than a Credit
Party during such period, minus (f) any payments received as a result of tax
refunds.

                     “Fixed Charge Coverage Ratio” means, with respect to any
Person for any fiscal period, the ratio of EBITDA to Fixed Charges.

                     “Fixtures” means all “fixtures” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party.

                     “Funded Debt” means, with respect to any Person, without
duplication, all Indebtedness for borrowed money evidenced by notes, bonds,
debentures, or similar evidences of Indebtedness and that by its terms matures
more than one year from, or is directly or indirectly renewable or extendible at
such Person’s option under a revolving credit or similar agreement obligating
the lender or lenders to extend credit over a period of more than one year from
the date of creation thereof, and specifically including Capital Lease
Obligations, current maturities of long-term debt, revolving credit and
short-term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrower, the Obligations, the First Lien Indebtedness
and, without duplication, Guaranteed Indebtedness consisting of guaranties of
Funded Debt of other Persons, but excluding, without duplication, unmatured
obligations with respect to letters of credit; provided, that solely for the
purposes of calculating the Leverage Ratio for periods ending on or before March
31, 2008, there shall be added to Funded Debt (i) the net proceeds from any
sale, transfer, conveyance, assignment or other disposition of all or any
portion of the Montvale Property and (ii) the net proceeds from any sale or
offering of Holdings Stock after the Closing Date except to the extent such
proceeds are used to make a Restricted Payment permitted under Section 6.14(f).

                     “GAAP” means generally accepted accounting principles in
the United States of America, consistently applied, as such term is further
defined in Annex G to the Agreement.

A-9

--------------------------------------------------------------------------------




                     “General Intangibles” means “general intangibles,” as such
term is defined in the Code, now owned or hereafter acquired by any Credit
Party, including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.

                     “Goods” means any “goods” as defined in the Code, now owned
or hereafter acquired by any Credit Party, including embedded software.

                     “Governmental Authority” means any nation or government,
any state or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

                     “Guaranteed Indebtedness” means, as to any Person, any
obligation of such Person guaranteeing, providing comfort or otherwise
supporting any Indebtedness, lease, dividend, or other obligation (“primary
obligation”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such Person to (a) purchase or
repurchase any such primary obligation, (b) advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency or any balance sheet condition of the primary obligor, (c)
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of (x)
the stated or determinable amount of the primary obligation in respect of which
such Guaranteed Indebtedness is incurred and (y) the maximum amount for which
such Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

A-10

--------------------------------------------------------------------------------




                     “Guaranties” means, collectively, the Holdings Guaranty,
each Subsidiary Guaranty and any other guaranty executed by any Guarantor in
favor of Agent and Lenders in respect of the Obligations.

                     “Guarantors” means Holdings and each Subsidiary of Holdings
(other than Butler India, Butler Foundation, AAC Corp. and Sylvan Insurance Co.,
Ltd.), and each other Person, if any, that executes a guaranty or other similar
agreement in favor of Agent, for itself and the ratable benefit of Lenders, in
connection with the transactions contemplated by the Agreement and the other
Loan Documents.

                     “Hazardous Material” means any substance, material or waste
that is regulated by, or forms the basis of liability now or hereafter under,
any Environmental Laws, including any material or substance that is (a) defined
as a “solid waste,” “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or (b)
petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

                     “Holdings” has the meaning ascribed thereto in the recitals
to the Agreement.

                     “Holdings Guaranty” means the Guaranty dated of even date
herewith executed by Holdings and Butler NJ in favor of Agent, on behalf of
itself and Lenders.

                     “Holdings Pledge Agreement” means the Pledge Agreement of
even date herewith executed by Holdings in favor of Agent, on behalf of itself
and Lenders, pledging all Stock of Borrower.

                     “Holdings Security Agreement” means the Security Agreement
dated of even date herewith executed by and among Holdings and Butler NJ and
Agent, on behalf of itself and the Lenders.

                     “Indebtedness” means, with respect to any Person, without
duplication (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property payment for which is deferred 6 months or
more, but excluding obligations to trade creditors incurred in the ordinary
course of business that are unsecured and not overdue by more than 6 months
unless being contested in good faith, (b) all reimbursement and other
obligations with respect to letters of credit, banker’s acceptances and surety
bonds, whether or not matured, (c) all obligations evidenced by notes, bonds,
debentures or similar instruments, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person

A-11

--------------------------------------------------------------------------------




arising from fluctuations in currency values or interest rates, in each case
whether contingent or matured, (h) all Indebtedness referred to above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.

                     “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.13.

                     “Indemnified Person” has the meaning ascribed to it in
Section 1.13.

                     “Index Rate” means, for any day, a floating rate equal to
the higher of (i) the rate publicly quoted from time to time by The Wall Street
Journal as the “base rate on corporate loans posted by at least 75% of the
nation’s 30 largest banks” (or, if The Wall Street Journal ceases quoting a base
rate of the type described, the highest per annum rate of interest published by
the Federal Reserve Board in Federal Reserve statistical release H. I5 (519)
entitled “Selected Interest Rates” as the Bank prime loan rate or its
equivalent), and (ii) the Federal Funds Rate plus 50 basis points per annum.
Each change in any interest rate provided for in the Agreement based upon the
Index Rate shall take effect at the time of such change in the Index Rate.

                     “Index Rate Loan” means a Loan or portion thereof bearing
interest by reference to the Index Rate.

                     “Instruments” means all “instruments,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
wherever located, and, in any event, including all certificated securities, all
certificates of deposit, and all notes and other, without limitation, evidences
of indebtedness, other than instruments that constitute, or are a part of a
group of writings that constitute, Chattel Paper.

                     “Intellectual Property” means any and all Licenses,
Patents, Copyrights, Trademarks, and the goodwill associated with such
Trademarks.

                     “Intellectual Property Security Agreement” means the
Intellectual Property Security Agreement of even date herewith made in favor of
Agent on behalf of itself and Lenders, by each applicable Credit Party.

                     “Intercompany Notes” has the meaning ascribed to it in
Section 6.3.

                     “Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of August 29, 2007, as amended, restated or replaced from
time to time, between by First Lien Agent and Agent, and acknowledged by
Borrower.

                     “Interest Expense” means, with respect to any Person for
any fiscal period, interest expense (whether cash or non-cash) of such Person
determined in accordance with GAAP for the relevant period ended on such date,
including interest expense with respect to any Funded Debt of such Person and
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person, but excluding deferred financing cost
amortization.

A-12

--------------------------------------------------------------------------------




                     “Interest Payment Date” means (a) as to any Index Rate
Loan, the first Business Day of each month to occur while such Loan is
outstanding, and (b) as to any LIBOR Loan, the last day of the applicable LIBOR
Period; provided that, in addition to the foregoing, each of (x) the date upon
which all of the Commitments have been terminated and the Loans have been paid
in full and (y) the Term Loan B Maturity Date shall be deemed to be an “Interest
Payment Date” with respect to any interest that has then accrued under the
Agreement.

                     “Inventory” means any “inventory,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of any Credit Party for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
other supplies and embedded software.

                     “Investment Property” means all “investment property” as
such term is defined in the Code now owned or hereafter acquired by any Credit
Party, wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of such Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.

                     “IRC” means the Internal Revenue Code of 1986, as amended,
and all regulations promulgated thereunder.

                     “IRS” means the Internal Revenue Service.

                     “Lenders” means Monroe Capital, any other Lenders named on
the signature pages of the Agreement, and, if any such Lender shall decide to
assign all or any portion of the Obligations, such term shall include any
assignee of such Lender.

                     “Letter-of-Credit Rights” means letter-of-credit rights as
such term is defined in the Code, now owned or hereafter acquired by any Credit
Party, including rights to payment or performance under a letter of credit,
whether or not such Credit Party, as beneficiary, has demanded or is entitled to
demand payment or performance.

                     “Leverage Ratio” means, with respect to any Person for any
twelve (12) month fiscal period ending on any date of determination, the ratio
of (a) Funded Debt as of any date of determination, to (b) EBITDA for the twelve
(12) months ending on that date of determination.

                     “LIBOR Business Day” means a Business Day on which banks in
the City of London are generally open for interbank or foreign exchange
transactions.

A-13

--------------------------------------------------------------------------------




                     “LIBOR Loan” means a Loan or any portion thereof bearing
interest by reference to the LIBOR Rate.

                     “LIBOR Period” means, with respect to any LIBOR Loan, each
period commencing on a LIBOR Business Day selected by Borrower pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower’s irrevocable notice to Agent as set forth in Section 1.5(e); provided,
that the foregoing provision relating to LIBOR Periods is subject to the
following:

 

 

 

          (a)     if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

 

 

 

          (b)     any LIBOR Period that would otherwise extend beyond the Term
Loan B Maturity Date shall end 2 LIBOR Business Days prior to such date;

 

 

 

          (c)     any LIBOR Period that begins on the last LIBOR Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

 

 

 

          (d)     Borrower shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

 

 

 

          (e)     Borrower shall select LIBOR Periods so that there shall be no
more than 3 separate LIBOR Loans in existence at any one time.

 

 

                    “ LIBOR Rate” means for each LIBOR Period, a rate of
interest determined by Agent equal to:

 

 

 

          (a)     the greater of (i) the offered rate for deposits in United
States Dollars for the applicable LIBOR Period that appears on Telerate Page
3750 as of 11:00 a.m. (London time), on the second full LIBOR Business Day next
preceding the first day of such LIBOR Period (unless such date is not a Business
Day, in which event the next succeeding Business Day will be used) or (ii) five
percent (5.00%); divided by

 

 

 

          (b)     a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is 2 LIBOR Business Days prior to the
beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board that are
required to be maintained by a member bank of the Federal Reserve System.

A-14

--------------------------------------------------------------------------------




 

 

 

          If such interest rates shall cease to be available from Telerate News
Service, the LIBOR Rate shall be determined from such financial reporting
service or other information as shall be mutually acceptable to Agent and
Borrower.

                     “License” means any Copyright License, Patent License,
Trademark License or other license of rights or interests now held or hereafter
acquired by any Credit Party.

                     “Lien” means any mortgage or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).

                     “Litigation” has the meaning ascribed to it in Section
3.13.

                     “Loan Account” has the meaning ascribed to it in Section
1.12.

                     “Loan Documents” means the Agreement, the Notes, the
Intercreditor Agreement, the Collateral Documents and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Credit Party, or any employee of any Credit
Party, and delivered to Agent or any Lender in connection with the Agreement or
the transactions contemplated thereby. Any reference in the Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

                     “Loans” means the Term Loan B.

                     “Margin Stock” has the meaning ascribed to it in Section
3.10.

                     “Material Adverse Effect” means a material adverse effect
on (a) the business, assets, operations, prospects or financial or other
condition of the Credit Parties considered as a whole, (b) Borrower’s ability to
pay any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement, (c) the Collateral or Agent’s Liens, on behalf of itself
and Lenders, on the Collateral or the priority of such Liens, or (d) Agent’s or
any Lender’s rights and remedies under the Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, any event or
occurrence adverse to one or more Credit Parties which results or could
reasonably be expected to result in costs and/or liabilities or loss of
revenues, individually, or in the aggregate, to any Credit Party in any 30-day
period in excess of $3,000,000 as of any date of determination shall constitute
a Material Adverse Effect.

                     “Monroe Capital” means Monroe Capital Management Advisors
LLC.

A-15

--------------------------------------------------------------------------------




                     “Monroe Capital Fee Letter” means that certain letter,
dated as of August 9, 2007, between Monroe Capital and Borrower with respect to
certain Fees to be paid from time to time by Borrower to Monroe Capital.

                     “Montvale Lease” means the lease agreement by Butler NJ of
the Montvale Property to Borrower and the other Credit Parties from time to time
in effect.

                     “Montvale Property” means the Real Estate owned by Butler
NJ at 110 Summit Avenue, Montvale, New Jersey.

                     “Montvale Property Letter of Credit” has the meaning set
forth in Section 1.4.

                     “Montvale Property Mortgage Loan” means the Indebtedness
evidenced by that certain Promissory Note and Mortgage and Security Agreement
dated September 30, 2002, and the related documents by and between Butler NJ and
Park National Bank (as successor in interest to GMAC Commercial Mortgage Corp.),
and any successor to Park National Bank.

                     “Montvale Property Mortgage” means the mortgage on the
Montvale Property certain Promissory Note and Mortgage and Security Agreement
dated September 30, 2002, and the related documents by and between Butler NJ and
Park National Bank (as successor in interest to GMAC Commercial Mortgage Corp.).

                     “Mortgages” means each of the mortgages, deeds of trust,
leasehold mortgages, leasehold deeds of trust, collateral assignments of leases
or other real estate security documents delivered by any Credit Party to Agent
on behalf of itself and Lenders with respect to any Real Estate, all in form and
substance reasonably satisfactory to Agent.

                     “Multiemployer Plan” means a “multiemployer plan” as
defined in Section 4001 (a)(3) of ERISA, and to which any Credit Party or ERISA
Affiliate is making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

                     “Net Borrowing Availability” means, on any date of
determination, “Borrowing Availability” as defined in the First Lien Credit
Agreement, as in effect on the date hereof, on such date plus cash on hand of
Holdings and its Subsidiaries on such date.

                     “Net Montvale Sale Proceeds” shall have the meaning set
forth in Section 1.3(b)(ii).

                     “Notes” means, collectively, the Term B Notes.

                     “Notice of Conversion/Continuation” has the meaning
ascribed to it in Section 1.5(e).

                     “Obligations” means all loans, advances, debts, liabilities
and obligations, for the performance of covenants, tasks or duties or for
payment of monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such

A-16

--------------------------------------------------------------------------------




amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instrument, arising under the Agreement or any of
the other Loan Documents. This term includes all principal, interest (including
all interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.

                     “Patent License” means rights under any written agreement
now owned or hereafter acquired by any Credit Party granting any right with
respect to any invention on which a Patent is in existence.

                     “Patents” means all of the following in which any Credit
Party now holds or hereafter acquires any interest: (a) all letters patent of
the United States or any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or of any
other country, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State or any other country, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

                     “Patriot Act” has the meaning ascribed to it in Section
3.27(a).

                     “PBGC” means the Pension Benefit Guaranty Corporation.

                     “Pension Plan” means a Plan described in Section 3(2) of
ERISA.

                     “Permitted Covenant” means (i) any periodic reporting
covenant, (ii) any covenant restricting payments by Holdings with respect to any
securities of Holdings which are junior to the Permitted Preferred Stock, (iii)
any covenant the default of which can only result in an increase in the amount
of any redemption price, repayment amount, dividend rate or interest rate and
(iv) any covenant providing board observance rights with respect to Holdings’
board of directors.

                     “Permitted Encumbrances” means the following encumbrances:
(a) Liens for taxes or assessments or other governmental Charges not yet due and
payable or which are being contested in accordance with Section 5.2(b); (b)
pledges or deposits of money securing statutory obligations under workmen’s
compensation (including deposits made with workers compensation insurance
providers), unemployment insurance, social security or public liability laws or
similar legislation (excluding Liens under ERISA); (c) pledges or deposits of
money securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $250,000 at any time, so long as such Liens attach only
to Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(j); (h)
zoning

A-17

--------------------------------------------------------------------------------




restrictions, easements, licenses, or other restrictions on the use of any Real
Estate or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; (j) Liens expressly permitted
under clauses (b), (c) and (d) of Section 6.7 of the Agreement; (k) Liens
described in Section 6.3(a)(vii) of the Agreement; and (l) Montvale Property
Mortgage.

                     “Permitted Preferred Stock” means any preferred stock of
Holdings (or any equity security of Holdings that is convertible or exchangeable
into any preferred stock of Holdings), so long as the terms of any such
preferred stock or equity security of Holdings (i) do not provide any collateral
security, (ii) do not provide any guaranty or other support by any Subsidiaries
of Holdings, (iii) do not contain any put, redemption, repayment, sinking fund
or other similar provision occurring before the seventh anniversary of the
Closing Date, (iv) do not require the cash payment of dividends or interest, (v)
do not contain any covenants other than any Permitted Covenant, (vi) do not
grant the holders thereof any voting rights except for (x) voting rights
required to be granted to such holders under applicable law, (y) limited
customary voting rights on fundamental matters such as mergers, consolidations,
sales of substantial assets, or liquidations involving Holdings and (z) other
voting rights to the extent not greater than or superior to those allocated to
Holdings common Stock on a per share basis, and (vii) to the extent any such
preferred stock or equity security does not otherwise comply with clauses (i)
through (vi) hereof, such preferred stock or equity security is otherwise
reasonably satisfactory to Agent.

                     “Person” means any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, limited liability company, institution, public benefit corporation,
other entity or government (whether federal, state, county, city, municipal,
local, foreign, or otherwise, including any instrumentality, division, agency,
body or department thereof).

                     “Plan” means, at any time, an “employee benefit plan,” as
defined in Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any Credit Party.

                     “Pledge Agreements” means the Borrower Pledge Agreement,
the Holdings Pledge Agreement, the Subsidiary Pledge Agreement and any other
pledge agreement entered into after the Closing Date by any Credit Party (as
required by the Agreement or any other Loan Document).

                     “Proceeds” means “proceeds,” as such term is defined in the
Code, including (a) any and all proceeds of any insurance, indemnity, warranty
or guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any

A-18

--------------------------------------------------------------------------------




Credit Party against third parties with respect to any litigation or dispute
concerning any of the Collateral, (e) dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral, upon disposition or otherwise.

                     “Pro Forma” means the unaudited consolidated and
consolidating balance sheet of Borrower and its Subsidiaries as of June 30, 2007
after giving pro forma effect to the Related Transactions.

                     “Projections” means Borrower’s forecasted consolidated and
consolidating: (a) balance sheets; (b) profit and loss statements; (c) cash flow
statements; and (d) capitalization statements, all prepared on a Subsidiary by
Subsidiary or division-by-division basis, if applicable, and otherwise
consistent with the historical Financial Statements of Borrower, together with
appropriate supporting details and a statement of underlying assumptions.

                     “Pro Rata Share” means with respect to all matters relating
to any Lender with respect to the Term Loan B, the percentage obtained by
dividing (i) the Term Loan B Commitment of that Lender by (ii) the aggregate
Term Loan B Commitments of all Lenders, as any such percentages may be adjusted
by assignments permitted pursuant to Section 9.1.

                     “Qualified Plan” means a Pension Plan that is intended to
be tax-qualified under Section 401(a) of the IRC.

                     “Qualified Assignee” means (a) any Lender, any Affiliate of
any Lender and, with respect to any Lender that is an investment fund that
invests in commercial loans, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor, and (b) any
commercial bank, savings and loan association or savings bank or any other
entity which is an “accredited investor” (as defined in Regulation D under the
Securities Act) which extends credit or buys loans as one of its businesses,
including insurance companies, mutual funds, lease financing companies and
commercial finance companies.

                     “Real Estate” has the meaning ascribed to it in Section
3.6.

                     “Refinancing” means the (i) the effectiveness of the Third
Amended and Restated Credit Agreement dated the date hereof among Borrower,
certain Credit Parties and the First Lien Agent, (ii) repayment by Borrower of
$19,500,000 of outstanding obligations under the First Lien Credit Agreement,
and (iii) the cash collateralization of the Montvale Property Letter of Credit.

                     “Related Transactions” means the initial borrowing under
and the Term Loan B on the Closing Date, the Refinancing, the payment of all
fees, costs and expenses associated with all of the foregoing and the execution
and delivery of all of the Related Transactions Documents.

                     “Related Transactions Documents” means the Loan Documents,
and all other agreements or instruments executed in connection with the Related
Transactions.

A-19

--------------------------------------------------------------------------------




                     “Release” means any release, threatened release, spill,
emission, leaking, pumping, pouring, emitting, emptying, escape, injection,
deposit, disposal, discharge, dispersal, dumping, leaching or migration of
Hazardous Material in the indoor or outdoor environment, including the movement
of Hazardous Material through or in the air, soil, surface water, ground water
or property.

                     “Requisite Lenders” means Lenders having more than 66 2/3%
of the aggregate outstanding amount of the Loans; provided, that at any time
there are only two Lenders (treating affiliates and related funds of a Lender as
a single Lender for purposes hereof), Requisite Lenders shall mean both such
Lenders.

                     “Restated Financial Statements” has the meaning ascribed to
it in subsection (q)of Annex E.

                     “Restricted Payment” means, with respect to any Credit
Party (a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Credit Party’s
Stock or any other payment or distribution made in respect thereof, either
directly or indirectly; (c) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim for rescission with respect to, any Subordinated Debt; (d) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Credit Party now or hereafter outstanding; (e) any payment of a claim
for the rescission of the purchase or sale of, or for material damages arising
from the purchase or sale of, any shares of such Credit Party’s Stock or of a
claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission; (f) any payment, loan,
contribution, or other transfer of funds or other property to any Stockholder of
such Credit Party other than payment of compensation in the ordinary course of
business to Stockholders who are employees of such Credit Party; and (g) any
payment of management fees (or other fees of a similar nature) by such Credit
Party to any Stockholder of such Credit Party or its Affiliates.

                     “Retiree Welfare Plan” means, at any time, a Welfare Plan
that provides for continuing coverage or benefits for any participant or any
beneficiary of a participant after such participant’s termination of employment,
other than continuation coverage provided pursuant to Section 4980B of the IRC
and at the sole expense of the participant or the beneficiary of the
participant.

                     “Security Agreements” means (i) the Borrower Security
Agreement; (ii) the Subsidiary Security Agreement; and (iii) the Holdings
Security Agreement.

                     “Specified Employees” means Edward M. Kopko, Thomas F.
Comeau, Hugh G. McBreen, Frank H. Murray, Louis F. Petrossi, Wesley B. Tyler,
Ronald Uyermatsu, Walter O. LeCroy, James Beckley, Sr., George Geogiou, Sr.,
Robert O’Flynn, Chris Tyrell and Mark Koscinski.

A-20

--------------------------------------------------------------------------------




                     “Solvent” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person; (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
be reasonably be expected to become an actual or matured liability.

                     “Stock” means all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3al 1-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

                     “Stockholder” means, with respect to any Person, each
holder of Stock of such Person.

                     “Subordinated Debt” means any Indebtedness of any Credit
Party subordinated to the Obligations in a manner and form satisfactory to Agent
and Lenders in their sole discretion, as to right and time of payment and as to
any other rights and remedies thereunder.

                     “Subsidiary” means, with respect to any Person, (a) any
corporation of which an aggregate of more than 50% of the outstanding Stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, Stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of the Borrower.

                     “Subsidiary Guaranty” means the Subsidiaries Guaranty dated
of even date herewith executed by all Subsidiaries of Borrower (other than
Butler India) in favor of Agent, on behalf of itself and Lenders.

                     “Subsidiary Pledge Agreement” means the Pledge Agreement of
even date herewith executed by the applicable Credit Parties in favor of Agent,
on behalf of itself and

A-21

--------------------------------------------------------------------------------




Lenders, pledging all stock of their Subsidiaries, if any, and all Intercompany
Notes and other instruments owing to or held by it.

                     “Subsidiary Security Agreement” means the Subsidiaries
Security Agreement of even date herewith entered into by and among Agent, on
behalf of itself and Lenders, and each Credit Party that is a signatory thereto.

                     “Supporting Obligations” has the meaning ascribed thereto
in the Code.

                     “Taxes” means taxes, levies, imposts, deductions, Charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on or measured by the net income of Agent or a Lender by the
jurisdictions under the laws of which Agent and Lenders are organized or conduct
business or any political subdivision thereof.

                     “Termination Date” means the date on which (a) the Loans
have been indefeasibly repaid in full, (b) all other Obligations under the
Agreement and the other Loan Documents have been completely discharged, and (c)
Borrower shall not have any further right to borrow any monies under the
Agreement.

                     “Term B Lenders” means those Lenders having Term Loan B
Commitments

                     “Term Loan B” has the meaning assigned to it in Section
1.1.

                     “Term Loan B Commitment” means (a) as to any Lender with a
Term Loan B Commitment, the commitment of such Lender to make its Pro Rata Share
of the Term Loan B as set forth on Annex Jto the Agreement or in the most recent
Assignment Agreement executed by such Lender, and (b) as to all Lenders with a
Term Loan B Commitment, the aggregate commitment of all Lenders to make the Term
Loan B, which aggregate commitment shall be Twenty-Three Million
($23,000,000.00) on the Closing Date. After advancing the Term Loan B, each
reference to a Lender’s Term Loan B Commitment shall refer to that Lender’s Pro
Rata Share of the outstanding Term Loan B.

                     “Term B Maturity Date” means the earliest of (a) August 29,
2012, (b) the “Commitment Termination Date” as defined in the First Lien Credit
Agreement, (c) July 1, 2011 unless all outstanding shares of Holdings’ series A
preferred stock have been redeemed prior to such date, and (d) the date of
indefeasible prepayment in full by Borrower of the Loans.

                     “Term B Note” has the meaning assigned to it in Section
1.1(a).

                     “Title IV Plan” means a Pension Plan (other than a
Multiemployer Plan), that is covered by Title IV of ERISA, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

                     “Trademark License” means rights under any written
agreement now owned or hereafter acquired by any Credit Party granting any right
to use any Trademark.

A-22

--------------------------------------------------------------------------------




                     “Trademarks” means all of the following now owned or
hereafter adopted or acquired by any Credit Party: (a) all trademarks, trade
names, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers, prints and labels on which any of the
foregoing have appeared or appear, designs and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

                     “Unfunded Pension Liability” means, at any time, the
aggregate amount, if any, of the sum of (a) the amount by which the present
value of all accrued benefits under each Title IV Plan exceeds the fair market
value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV of ERISA, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan, and (b) for a period of 5
years following a transaction which might reasonably be expected to be covered
by Section 4069 of ERISA, the liabilities (whether or not accrued) that could be
avoided by any Credit Party or any ERISA Affiliate as a result of such
transaction.

                     “Voluntary Permitted Payments” means the first $5,000,000
of prepayments made pursuant to Section 1.3(a) provided, that such prepayments
are not made in connection with a prepayment in full of the Term Loan B.

                     “Welfare Plan” means a Plan described in Section 3(1) of
ERISA.

                    Rules of construction with respect to accounting terms used
in the Agreement or the other Loan Documents shall be as set forth in Annex G.
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code as
in effect in the State of New York to the extent the same are used or defined
therein. Unless otherwise specified, references in the Agreement or any of the
Appendices to a Section, subsection or clause refer to such Section, subsection
or clause as contained in the Agreement. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to the Agreement as a whole,
including all Annexes, Exhibits and Schedules, as the same may from time to time
be amended, restated, modified or supplemented, and not to any particular
section, subsection or clause contained in the Agreement or any such Annex,
Exhibit or Schedule.

                    Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Loan

A-23

--------------------------------------------------------------------------------




Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.

A-24

--------------------------------------------------------------------------------




ANNEX B
to
CREDIT AGREEMENT

RESERVED

B-l

--------------------------------------------------------------------------------




ANNEX C
to
CREDIT AGREEMENT

RESERVED

C-l

--------------------------------------------------------------------------------




ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT

CLOSING CHECKLIST

                    In addition to, and not in limitation of, the conditions
described in Section 2.1 of the Agreement, pursuant to Section 2.1 (a), the
following items must be received by Agent in form and substance satisfactory to
Agent on or prior to the Closing Date (each capitalized term used but not
otherwise defined herein shall have the meaning ascribed thereto in Annex A to
the Agreement):

                     A.      Appendices. All Appendices to the Agreement, in
form and substance satisfactory to Agent.

                    B.      Term B Notes. Duly executed originals of the
Revolving Notes, Swing Line Note and Term B Notes for each applicable Lender,
dated the Closing Date.

                    C.      Security Agreements. Duly executed originals of the
Security Agreements, dated the Closing Date, and all instruments, documents and
agreements executed pursuant thereto.

                    D.      Insurance. Satisfactory evidence that the insurance
policies required by Section 5.4 are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements, as requested by Agent, in favor of Agent, on behalf of Lenders.

                     E.      Security Interests and Code Filings. (a) Evidence
satisfactory to Agent that Agent (for the benefit of itself and Lenders) has a
valid and perfected security interest in the Collateral subject to no Liens
other than Liens of the First Lien Agent having the priority set forth in the
Intercreditor Agreement, or in the case of the Montvale Property, the Montvale
Property Mortgage, including (i) such documents duly executed by each Credit
Party (including financing statements under the Code and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens) as Agent may request in order to perfect its security interests in the
Collateral and (ii) copies of Code search reports listing all effective
financing statements that name any Credit Party as debtor, together with copies
of such financing statements, none of which shall cover the Collateral.

                    (b)      Evidence satisfactory to Agent, including copies,
of all UCC-1 and other financing statements filed in favor of any Credit Party
with respect to each location, if any, at which Inventory may be consigned.

                    F.      Intellectual Property Security Agreement. Duly
executed originals of the Intellectual Property Security Agreement dated the
Closing Date and signed by each Credit Party which owns Trademarks, Copyrights
and/or Patents, as applicable, all in form and substance reasonably satisfactory
to Agent, together with all instruments, documents and agreements executed
pursuant thereto.

1

--------------------------------------------------------------------------------




                    G.      Mortgage and Real Property Documents. Mortgages
covering all of the Real Estate (the “Mortgaged Properties”) together with: (a)
title insurance policies, current as-built surveys, zoning letters and
certificates of occupancy, in each case reasonably satisfactory in form and
substance to agent, in its sole discretion; (b) evidence that counterparts of
the Mortgages have been recorded in all places to the extent necessary or
desirable, in the judgment of Agent, to create a valid and enforceable first
priority lien (subject to Permitted Encumbrances) on each Mortgaged Property in
favor of Agent for the benefit of itself and Lenders (or in favor of such other
trustee as may be required or desired under local law); and (c) an opinion of
counsel in each state in which any Mortgaged Property is located in form and
substance and from counsel reasonably satisfactory to Agent. A subordination of
the existing mortgage in favor of First Lien Agent duly executed and delivered
by First Lien Agent.

                    H.      Letter of Direction. Duly executed originals of a
letter of direction from Borrower addressed to Agent, on behalf of itself and
Lenders, with respect to the disbursement on the Closing Date of the proceeds of
the Term Loan B.

                    I.      Cash Management System; Blocked Account Agreements.
Evidence satisfactory to Agent that, as of the Closing Date, cash management
systems have been established and are currently being maintained.

                    J.      Charter and Good Standing. For each Credit Party,
such Person’s (a) charter and all amendments thereto, (b) good standing
certificates (including verification of tax status) in its state of
incorporation and (c) good standing certificates (including verification of tax
status) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority.

                    K.      Bylaws and Resolutions. For each Credit Party, (a)
such Person’s bylaws, together with all amendments thereto and (b) resolutions
of such Person’s Board of Directors and stockholders, approving and authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and the transactions to be consummated in connection
therewith, each certified as of the Closing Date by such Person’s corporate
secretary or an assistant secretary as being in full force and effect without
any modification or amendment.

                    L.      Incumbency Certificates. For each Credit Party,
signature and incumbency certificates of the officers of each such Person
executing any of the Loan Documents, certified as of the Closing Date by such
Person’s corporate secretary or an assistant secretary as being true, accurate,
correct and complete.

                    M.      Opinions of Counsel. Duly executed originals of
opinions of McBreen & Kopko, counsel for the Credit Parties, together with any
local counsel opinions reasonably requested by Agent (including New Jersey
counsel), each in form and substance reasonably satisfactory to Agent and its
counsel, dated the Closing Date, and each accompanied by a letter addressed to
such counsel from the Credit Parties, authorizing and directing such counsel to
address its opinion to Agent, on behalf of Lenders, and to include in such
opinion an express statement to the effect that Agent and Lenders are authorized
to rely on such opinion.

2

--------------------------------------------------------------------------------




                    N.      Pledge Agreements. Duly executed originals of each
of the Pledge Agreements accompanied by confirmation that (a) share certificates
representing all of the outstanding Stock being pledged pursuant to such Pledge
Agreement and stock powers for such share certificates executed in blank and (b)
the original Intercompany Notes and other instruments evidencing Indebtedness
being pledged pursuant to such Pledge Agreement, duly endorsed in blank, have
been delivered to the First Lien Agent.

                    O.      Appointment of Agent for Service. An appointment of
CT Corporation as each Credit Party’s agent for service of process.

                    P.      Fee Letter. Duly executed originals of the Monroe
Capital Fee Letter.

                    Q.      Officer’s Certificate. Agent shall have received
duly executed originals of a certificate of the Chief Financial Officer, the
Vice President or the Controller of Borrower, dated the Closing Date; stating
that, since December 31, 2006 (a) no event or condition has occurred or is
existing which could reasonably be expected to have a Material Adverse Effect;
(b) there has been no material adverse change in the industry in which Borrower
operates; (c) no Litigation has been commenced which, if successful, would have
a Material Adverse Effect or could challenge any of the transactions
contemplated by the Agreement and the other Loan Documents; (d) there have been
no Restricted Payments made by any Credit Party; and (e) there has been no
material increase in liabilities, liquidated or contingent, and no material
decrease in assets of Borrower or any of its Subsidiaries and (ii) certifying
that each of the conditions set forth in Section 2.1 of he Agreement have been
satisfied.

                    R.      Waivers. Agent, on behalf of Lenders, shall have
received landlord waivers and consents, bailee letters and mortgagee agreements
in form and substance satisfactory to Agent, in each case as required pursuant
to Section 5.9.

                    S.      Intercreditor Agreement. Agent and Lenders shall
have received the Intercreditor Agreement duly executed by all parties thereto.

                    T.      Financials; Financial Condition. Agent shall have
received the Financial Statements and other materials set forth in Section 3.4,
certified by Borrower’s Chief Financial Officer, in each case in form and
substance satisfactory to Agent, and Agent shall be satisfied, in its sole
discretion, with all of the foregoing. Agent shall have further received a
certificate of the Chief Executive Officer and/or the Chief Financial Officer of
Borrower, based on such Pro Forma, to the effect that (a) Borrower will be
Solvent upon the consummation of the transactions contemplated herein; (b) the
Pro Forma fairly presents the financial condition of Borrower as of the date
thereof after giving effect to the transactions contemplated by the Loan
Documents; and (c) containing such other statements with respect to the solvency
of Borrower and matters related thereto as Agent shall request.

                    U.      Other Documents. Such other certificates, documents
and agreements respecting any Credit Party as Agent may, in its sole discretion,
request, including, without limitation, such certificates, documents and
agreements set forth in the closing checklist delivered to Borrower to the
extent not otherwise set forth above.

3

--------------------------------------------------------------------------------




ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING

                    Borrower shall deliver or cause to be delivered to Agent or
to Agent and Lenders, as indicated, the following:

                    (a)           Monthly Financials. To Agent and Lenders,
within 30 days after the end of each Fiscal Month, financial information
regarding Borrower and its Subsidiaries, and upon request of Agent, certified by
the Chief Financial Officer of Borrower, consisting of consolidated and
consolidating (i) unaudited balance sheets as of the close of such Fiscal Month
and the related statements of income and cash flows for that portion of the
Fiscal Year ending as of the close of such Fiscal Month; (ii) unaudited
statements of income and cash flows for such Fiscal Month, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments); and (iii) a
summary of the outstanding balance of all Intercompany Notes as of the last day
of that Fiscal Month. Such financial information shall be accompanied by the
certification of the Chief Financial Officer of Borrower that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position and results of operations of Borrower and
its Subsidiaries, on a consolidated and consolidating basis, in each case as at
the end of such Fiscal Month and for that portion of the Fiscal Year then ended
and (ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.

                    (b)           Quarterly Financials. To Agent and Lenders,
within 45 days after the end of each Fiscal Quarter, consolidated and
consolidating financial information regarding Borrower and its Subsidiaries,
certified by the Chief Financial Officer of Borrower, including (i) unaudited
balance sheets as of the close of such Fiscal Quarter and the related statements
of income and cash flow for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter and (ii) unaudited statements of income and cash
flows for such Fiscal Quarter, in each case setting forth in comparative form
the figures for the corresponding period in the prior year and the figures
contained in the Projections for such Fiscal Year, all prepared in accordance
with GAAP (subject to normal year-end adjustments). Such financial information
shall be accompanied by (A) a statement in reasonable detail (each, a
“Compliance Certificate”) showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis and (B) the certification of the Chief Financial Officer of Borrower that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position, results of operations
and statements of cash flows of Borrower and its Subsidiaries, on both a
consolidated and consolidating basis, as at the end of such Fiscal Quarter and
for that portion of the Fiscal Year then ended, (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing,

A-l

--------------------------------------------------------------------------------




describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Borrower shall deliver to Agent and Lenders,
within 45 days after the end of each Fiscal Quarter, a management discussion and
analysis that includes a comparison to budget for that Fiscal Quarter and a
comparison of performance for that Fiscal Quarter to the corresponding period in
the prior year.

                    (c)           Operating Plan. To Agent and Lenders, as soon
as available, but not later than 30 days after the end of each Fiscal Year, an
annual operating plan for Borrower, approved by the Board of Directors of
Borrower, for the following Fiscal Year, which (i) includes a statement of all
of the material assumptions on which such plan is based, (ii) includes monthly
balance sheets and a monthly budget for the following year and (iii) integrates
sales, gross profits, operating expenses, operating profit, cash flow
projections and Borrowing Availability (as defined in the First Lien Credit
Agreement) projections, all prepared on the same basis and in similar detail as
that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.

                    (d)      Annual Audited Financials. To Agent and Lenders,
within 90 days after the end of each Fiscal Year, audited Financial Statements
for Borrower and its Subsidiaries on a consolidated and (unaudited)
consolidating basis, consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which Financial Statements shall be
prepared in accordance with GAAP and certified without qualification, by an
independent certified public accounting firm of national standing or otherwise
acceptable to Agent. Such Financial Statements shall be accompanied by (i) a
statement prepared in reasonable detail showing the calculations used in
determining compliance with each of the Financial Covenants, (ii) a report from
such accounting firm to the effect that, in connection with their audit
examination, nothing has come to their attention to cause them to believe that a
Default or Event of Default has occurred with respect to the Financial Covenants
(or specifying those Defaults and Events of Default that they became aware of),
it being understood that such audit examination extended only to accounting
matters and that no special investigation was made with respect to the existence
of Defaults or Events of Default, (iii) a letter addressed to Agent, on behalf
of itself and Lenders, in form and substance reasonably satisfactory to Agent
and subject to standard qualifications required by nationally recognized
accounting firms, signed by such accounting firm acknowledging that Agent and
Lenders are entitled to rely upon such accounting firm’s certification of such
audited Financial Statements, (iv) the annual letters to such accountants in
connection with their audit examination detailing contingent liabilities and
material litigation matters, and (v) the certification of the Chief Executive
Officer or Chief Financial Officer of Borrower that all such Financial
Statements present fairly in accordance with GAAP the financial position,
results of operations and statements of cash flows of Borrower and its
Subsidiaries on a consolidated and consolidating basis, as at the end of such
Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

A-2

--------------------------------------------------------------------------------




                    (e)      Management Letters. To Agent and Lenders, within 5
Business Days after receipt thereof by any Credit Party, copies of all
management letters, exception reports or similar letters or reports received by
such Credit Party from its independent certified public accountants.

                    (f)      Default Notices. To Agent and Lenders, as soon as
practicable, and in any event within 5 Business Days after an executive officer
of Borrower has actual knowledge of the existence of any Default, Event of
Default or other event that has had a Material Adverse Effect, telephonic or
telecopied notice specifying the nature of such Default or Event of Default or
other event, including the anticipated effect thereof, which notice, if given
telephonically, shall be promptly confirmed in writing on the next Business Day.

                    (g)      SEC Filings and Press Releases. To Agent and
Lenders, promptly upon their becoming available, copies of: (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders; (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any Credit Party
with any securities exchange or with the Securities and Exchange Commission or
any governmental or private regulatory authority; and (iii) all press releases
and other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.

                    (h)      First Lien Credit Agreement, Subordinated Debt and
Equity Notices. To Agent, as soon as practicable, copies of all material written
notices given or received by any Credit Party with respect to the First Lien
Credit Agreement, any Subordinated Debt or Stock of such Person, and, within 2
Business Days after any Credit Party obtains knowledge of any matured or
unmatured event of default with respect to any Subordinated Debt, notice of such
event of default.

                    (i)      Supplemental Schedules. To Agent, supplemental
disclosures, if any, required by Section 5.6.

                    (j)      Litigation. To Agent in writing, promptly upon
learning thereof, notice of any Litigation commenced or threatened against any
Credit Party that (i) seeks damages in excess of $750,000, (ii) seeks injunctive
relief, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets or against any Credit Party or ERISA Affiliate in connection with any
Plan, (iv) alleges criminal misconduct by any Credit Party, (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Liabilities; or (vi) involves any product recall.

                    (k)      Insurance Notices. To Agent, disclosure of losses
or casualties required by Section 5.4.

                    (1)      Lease Default Notices. To Agent, within 2 Business
Days after receipt thereof, copies of (i) any and all default notices received
under or with respect to any leased location or public warehouse where
Collateral is located, and (ii) such other notices or documents as Agent may
reasonably request.

A-3

--------------------------------------------------------------------------------




                    (m)      Lease Agreement. To Agent, as soon as practicable,
and in any event within fifteen (15) days after any amendment, restatement or
replacement of the Montvale Lease has been executed, copies of such amendment,
restatement or replacement and such other notices or documents related thereto
as Agent may reasonably request.

                    (n)      Other Documents. To Agent and Lenders, such other
financial and other information respecting any Credit Party’s business or
financial condition as Agent or any Lender shall, from time to time, reasonably
request.

                    (o)      Four Week Net Cash Flow Forecast. To Agent, on or
prior to 1:00 p.m. (New York time) on each Monday beginning with the first
Monday after the Closing Date, an updated four (4) week net cash flow forecast
showing Borrower’s cumulative actual and forecasted cash receipts and cash
disbursements from the first Monday after the Closing Date, together with the
actual variance for such period and such other information as may be reasonably
requested by Agent, in form and substance reasonably satisfactory to Agent.

                    (p)      Weekly Status Reports. To Agent, on or prior to
9:00 a.m. (New York time) on each Monday, a detailed status report setting forth
the Borrower’s efforts to refinance in full in cash the First Lien Indebtedness
and sell the Montvale Property, and such other information as may be reasonably
requested by Agent, in each case in form and substance reasonably satisfactory
to Agent.

                    (q)      Restated 2004 Audited Financial Statements: 2005
Audited Financial Statements: 2006 Audited Financial Statements. To Agent, on or
prior to November 1, 2007, (i) restated audited Financial Statements for
Borrower and its Subsidiaries for Fiscal Year ended December 31, 2004 (the
“Restated Financial Statements”), which Restated Financial Statements shall be
prepared in accordance with GAAP and certified without qualification by an
independent certified public accounting firm of national standing or otherwise
acceptable to Agent, (ii) the annual Financial Statements, certifications,
statements, reports, letters and all other documentation required to be
delivered pursuant to Section 4.1 (a) and clause (d) of Annex E of the Credit
Agreement in respect of the Fiscal Year ended December 31, 2005 (the “2005 Year
End Financial Information”) for Borrower and its Subsidiaries on a consolidated
basis, which 2005 Year End Financial Information shall be prepared in accordance
in all respects with subsection (d) hereof, and (iii) the annual Financial
Statements, certifications, statements, reports, letters and all other
documentation required to be delivered pursuant to Section 4.1 (a) and clause
(d) of Annex E of the Credit Agreement in respect of the Fiscal Year ended
December 31, 2006 (the “2006 Year End Financial Information”) for Borrower and
its Subsidiaries on a consolidated basis, which 2006 Year End Financial
Information shall be prepared in accordance in all respects with subsection (d)
hereof.

A-4

--------------------------------------------------------------------------------




ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT

COLLATERAL REPORTS

                    Borrower shall deliver or cause to be delivered the
following:

                    (a)     To Agent, no less frequently than the tenth (10)th
day after the end of each
Fiscal Month, a Borrowing Base Certificate (as defined in the First Lien Credit
Agreement) with
respect to Borrower, accompanied by such supporting detail and documentation as
shall be
requested by Agent in its reasonable discretion prepared by the Borrower as of
the last day of the
immediately preceding Fiscal Month; and

                    (b)     To Agent, upon its request:

 

 

 

                    (i)     with respect to Borrower, a trial balance showing
Accounts outstanding aged from invoice date as follows: 1 to 30 days, 31 to 60
days, 61 to 90 days and 91 days or more, accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion.

 

 

 

                    (ii)     with respect to Borrower, a summary of Inventory by
location and type with a supporting perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

 

 

 

                    (iii)       collateral reports with respect to Borrower,
including all additions and reductions (cash and non-cash) with respect to
Accounts of Borrower, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be prepared by the applicable Borrower as of the last day of the
immediately preceding week or the date 2 days prior to the date of any request;

 

 

 

                    (iv)     a reconciliation of the most recent Borrowing Base
(as defined in the First Lien Credit Agreement), general ledger and month-end
Inventory reports of Borrower to Borrower’s general ledger and monthly Financial
Statements delivered pursuant to such Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

 

 

                    (v)     a reconciliation of the perpetual inventory by
location to Borrower’s most recent Borrowing Base Certificate (as defined in the
First Lien Credit Agreement), general ledger and monthly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;

 

 

 

                     (vi)     an aging of accounts payable and a reconciliation
of that accounts payable aging to Borrower’s general ledger and monthly
Financial

F-l

--------------------------------------------------------------------------------




 

 

 

Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

 

 

                    (vii)     a reconciliation of the outstanding Loans as set
forth in the monthly Loan Account statement provided by Agent to Borrower’s
general ledger and monthly Financial Statements delivered pursuant to Annex E,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

                    (c)      To Agent, at the time of delivery of each of the
quarterly Financial Statements delivered pursuant to Annex E, (i) a listing of
government contracts of Borrower subject to the Federal Assignment of Claims Act
of 1940; and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;

                    (d)      Borrower, at its own expense, shall deliver to
Agent the results of each physical verification, if any, that Borrower or any of
its Subsidiaries may in their discretion have made, or caused any other Person
to have made on their behalf, of all or any portion of their Inventory (and, if
a Default or an Event of Default has occurred and be continuing, Borrower shall,
upon the request of Agent, conduct, and deliver the results of, such physical
verifications as Agent may require);

                    (e)     Borrower, at its own expense, shall deliver to Agent
such appraisals of its assets as Agent may request at any time after the
occurrence and during the continuance of a Default or an Event of Default, such
appraisals to be conducted by an appraiser, and in form and substance reasonably
satisfactory to Agent; and

                    (f)     Such other reports, statements and reconciliations
with respect to the Borrowing Base or Collateral or Obligations of any or all
Credit Parties as Agent shall from time to time request in its reasonable
discretion.

F-2

--------------------------------------------------------------------------------




ANNEX G (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

                    Borrower shall not breach or fail to comply with any of the
following financial covenants, each of which shall be calculated in accordance
with GAAP consistently applied:

                              (a)      Maximum Capital Expenditures. Holdings
and its Subsidiaries on a consolidated basis shall not make Capital Expenditures
that exceed $3,000,000 in the aggregate in any Fiscal Year.

                              (b)      Minimum Fixed Charge Coverage Ratio.
Holdings and its Subsidiaries shall have on a consolidated basis at the end of
each period set forth below, a Fixed Charge Coverage Ratio of not less than the
following:

 

 

 

l.lx for the Fiscal Quarter ending December 31, 2007;

 

l.lx for the period of two (2) consecutive Fiscal Quarters ending March 31, 2008

 

l.lx for the period of three (3) consecutive Fiscal Quarters ending June 30,
2008

 

l.lx for each period of four (4) consecutive Fiscal Quarters ending thereafter.

                              (c)      Maximum Leverage Ratio. Holdings and its
Subsidiaries on a consolidated basis shall have at the end of each period set
forth below, a Leverage Ratio of not more than the following:

 

 

 

4.75x for the Fiscal Quarter ending September 30, 2007, December 31, 2007 and
March 31, 2008;

 

3.75x for the Fiscal Quarter ending June 30, 2008 and September 30, 2008;

 

3.50x for the Fiscal Quarter ending December 31, 2008, March 31, 2009 and June
30, 2009 and September 30, 2009;

 

3.25x for the Fiscal Quarter ending December 31, 2009;

 

3.40x for the Fiscal Quarter ending March 31, 2010; and

 

3.25x for the Fiscal Quarter ending June 30, 2010 and each Fiscal Quarter ending
thereafter.

                              (d)      Maximum Funded Debt. Holdings and its
Subsidiaries on a consolidated basis shall have Funded Debt on April 29, 2008 in
an amount that is not more than $9,000,000 less than the amount of Funded Debt
set forth on the Pro Forma.

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If any “Accounting Changes” (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrower, Agent

G-l

--------------------------------------------------------------------------------




and Lenders agree to enter into negotiations in order to amend such provisions
of the Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating Borrower’s and its Subsidiaries’
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made; provided, however, that the agreement of
Requisite Lenders to any required amendments of such provisions shall be
sufficient to bind all Lenders. “Accounting Changes” means (i) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions), (ii) changes in accounting principles concurred
in by Borrower’s certified public accountants; (iii) purchase accounting
adjustments under A.P.B. 16 or 17 and EITF 88-16, and the application of the
accounting principles set forth in FASB 109, including the establishment of
reserves pursuant thereto and any subsequent reversal (in whole or in part) of
such reserves; and (iv) the reversal of any reserves established as a result of
purchase accounting adjustments. All such adjustments resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period. If Agent, Borrower and Requisite Lenders
agree upon the required amendments, then after appropriate amendments have been
executed and the underlying Accounting Change with respect thereto has been
implemented, any reference to GAAP contained in the Agreement or in any other
Loan Document shall, only to the extent of such Accounting Change, refer to
GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrower and Requisite Lenders cannot agree upon
the required amendments within 30 days following the date of implementation of
any Accounting Change, then all Financial Statements delivered and all
calculations of financial covenants and other standards and terms in accordance
with the Agreement and the other Loan Documents shall be prepared, delivered and
made without regard to the underlying Accounting Change. For purposes of Section
8.1, a breach of a Financial Covenant contained in this Annex G shall be deemed
to have occurred as of any date of determination by Agent or as of the last day
of any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.

G-2

--------------------------------------------------------------------------------




ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT

LENDERS’ WIRE TRANSFER INFORMATION

As disclosed by each Lender to Administrative Agent

H-l

--------------------------------------------------------------------------------




ANNEX I (Section 11.10)
to
CREDIT AGREEMENT

NOTICE ADDRESSES

 

 

(A)

If to Agent or Monroe Capital, at
Monroe Capital Management Advisors LLC
311 S. Wacker Drive
Suite 6400
Chicago, IL 60606
Attention: Account Manager
Telecopier No.: (312) 258-8350
Telephone No.: (312) 523-2377

 

 

 

with a copy to:

 

 

 

Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
Attention: Damon DiCastri
Telecopier No.: (312) 558-5700
Telephone No.: (312) 558-5600

 

 

(B)

If to Borrower, at
Butler Service Group, Inc.
110 Summit Avenue
Montvale, NJ 07645
Attention: Mark Koscinski
Telecopier No.: (201) 573- 9723
Telephone No.: (201) 476-5441

 

 

 

With copies to:

 

 

 

McBreen & Kopko
20 North Wacker Drive, Suite 2520
Chicago, IL 60606
Attention: James Stern
Telecopier No.: (312) 332-2657
Telephone No.: (312) 332-6405

I-1

--------------------------------------------------------------------------------




 

 

 

Butler International, Inc.
The New River Center, Suite 1730
200 E. Las Olas Boulevard
Fort Lauderdale, FL 33301
Attn: Edward M. Kopko, CEO
Phone: 954-761-2201
Fax: 954-761-9675

 

 

 

Butler Services, Inc.
110 Summit Avenue
Montvale, NJ 07645
Attn: Richard S. Paras, VP Legal
Phone: 201-476-5407
Fax: 201-573-0049

I-2

--------------------------------------------------------------------------------




ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT

 

 

 

 

 

Lender(s):

 

 

 

 

 

 

 

 

 

Monroe Capital Management Advisors LLC

 

 

 

 

 

 

 

 

 

Term Loan B Commitment:

 

$

23,000,000.00

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Total Commitments:

 

$

23,000,000.00

 


--------------------------------------------------------------------------------




EXHIBIT 1.1 (a)

FORM OF TERM B NOTE

New York, New York

________, ___

$____________________

          FOR VALUE RECEIVED, the undersigned, BUTLER SERVICE GROUP, INC., a New
Jersey corporation (“Borrower”), HEREBY PROMISES TO PAY to the order
of____________________ (“Lender”) at the offices of MONROE CAPITAL MANAGEMENT
ADVISORS LLC, a Delaware limited liability company, as Agent for Lenders
(“Agent”), at its address at _________________, ____________, ____________
__________, or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of_______________ MILLION DOLLARS AND
________________ CENTS ($_,000,000). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the “Credit
Agreement” (as hereinafter defined) or in Annex A thereto.

          This Term B Note is one of the Term B Notes issued pursuant to that
certain Second Lien Credit Agreement dated as of August 29, 2007 by and among
Borrower, the other Persons named therein as Credit Parties, Agent, Lender and
the other Persons signatory thereto from time to time as Lenders (including all
annexes, exhibits and schedules thereto and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreements and all of the other Loan Documents referred to therein. Reference is
hereby made to the Credit Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be repaid.
The principal balance of the Term Loan B, the rates of interest applicable
thereto and the date and amount of each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrower
to make a payment when due of any amount owing under the Credit Agreement or
this Term B Note.

          The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Credit Agreement.
Interest thereon shall be paid until such principal amount is paid in full at
such interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement. The terms of the Credit Agreement are hereby
incorporated herein by reference.

          If any payment on this Term B Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

          Upon and after the occurrence of any Event of Default, this Term B
Note may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to

--------------------------------------------------------------------------------




accelerate, notice of acceleration or other legal requirement of any kind (all
of which are hereby expressly waived by Borrower), be declared, and immediately
shall become, due and payable.

          Time is of the essence of this Term B Note.

          Except as provided in the Credit Agreement, this Term B Note may not
be assigned by Lender to any Person.

           THIS TERM B NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

 

 

 

 

BUTLER SERVICE GROUP, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




EXHIBIT 1.5(e)
to
CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION/CONTINUATION

                    Reference is made to that certain Second Lien Credit
Agreement dated as of August 29, 2007 by and among the undersigned (“Borrower”),
the other Persons named therein as Credit Parties, Monroe Capital Management
Advisors LLC, a Delaware limited liability company (“Agent”) and the Lenders
from time to time signatory thereto (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”). Capitalized terms used herein
without definition are so used as defined in the Credit Agreement or in Annex A
thereto.

                    Borrower hereby gives irrevocable notice, pursuant to
Section 1.5(e) of the Credit Agreement, of its request to:

                    (a) on [ date ] convert $[_________] of the aggregate
outstanding principal amount of the [_________] Loan, bearing interest at the
[_________] Rate, into a(n) [_________] Loan [and, in the case of a LIBOR Loan,
having a LIBOR Period of [______] month(s)];

                    [(b) on [ date ] continue $ [_________] of the aggregate
outstanding principal amount of the [_________] Loan, bearing interest at the
LIBOR Rate, as a LIBOR Loan having a LIBOR Period of [______] month(s)].

                    Borrower hereby (i) represents and warrants that no Default
or Event of Default exists on the date hereof or will exist as of the date
hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto; and (ii) reaffirms the continuance of Agent’s Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.

                    IN WITNESS WHEREOF, the Borrower has caused this Notice of
Conversion/Continuation to be executed and delivered by its duly authorized
officer as of the date first set forth above.

 

 

 

 

 

BUTLER SERVICE GROUP,
INC.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




EXHIBIT 9.1 (a)

ASSIGNMENT AGREEMENT

                    This Assignment Agreement (this “Agreement”) is made as of
__________ ___, _____ by and between _______________________________ (“Assignor
Lender”) and ______________________ (“Assignee Lender”) and acknowledged and
consented to by MONROE CAPITAL MANAGEMENT ADVISORS LLC, as agent (“Agent”). All
capitalized terms used in this Agreement and not otherwise defined herein will
have the respective meanings set forth in the Credit Agreement as hereinafter
defined.

RECITALS:

                    WHEREAS, Butler Service Group, Inc., a New Jersey
corporation, (“Borrower”), the other Credit Parties, Agent, Assignor Lender and
other Persons signatory thereto as Lenders have entered into that certain Second
Lien Credit Agreement dated as of August 29, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which Assignor Lender has agreed to make certain Loans to Borrower;

                    WHEREAS, Assignor Lender desires to assign to Assignee
Lender [all/a portion] of its interest in the Loans (as described below) and the
Collateral and to delegate to Assignee Lender [all/a portion] of its Commitments
and other duties with respect to such Loans and Collateral;

                    WHEREAS, Assignee Lender desires to become a Lender under
the Credit Agreement and to accept such assignment and delegation from Assignor
Lender; and

                    WHEREAS, Assignee Lender desires to appoint Agent to serve
as agent for Assignee Lender under the Credit Agreement.

                    NOW, THEREFORE, in consideration of the premises and the
agreements, provisions, and covenants herein contained, Assignor Lender and
Assignee Lender agree as follows:

1.          ASSIGNMENT, DELEGATION, AND ACCEPTANCE

                    1.1           Assignment. Assignor Lender hereby transfers
and assigns to Assignee Lender, without recourse and without representations or
warranties of any kind (except as set forth in Section 3.2), [all/such
percentage] of Assignor Lender’s right, title, and interest in the Term Loan B,
Loan Documents and Collateral as will result in Assignee Lender having as of the
Effective Date (as hereinafter defined) a Pro Rata Share thereof, as follows:

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Assignee Lender’s Loans

 

Principal Amount

 

Pro Rata Share

 

           

Term Loan B

 

$____________

 

______%

 

                    1.2           Delegation. Assignor Lender hereby irrevocably
assigns and delegates to Assignee Lender [all/a portion] of its Commitments and
its other duties and obligations as a Lender under the Loan Documents equivalent
to [100%/_____%] of Assignor Lender’s Term Loan B Commitment (such percentage
representing a commitment of $____________).

                    1.3           Acceptance by Assignee Lender. By its
execution of this Agreement, Assignee Lender irrevocably purchases, assumes and
accepts such assignment and delegation and agrees to be a Lender with respect to
the delegated interest under the Loan Documents and to be bound by the terms and
conditions thereof. By its execution of this Agreement, Assignor Lender agrees,
to the extent provided herein, to relinquish its rights and be released from its
obligations and duties under the Credit Agreement.

                    1.4           Effective Date. Such assignment and delegation
by Assignor Lender and acceptance by Assignee Lender will be effective and
Assignee Lender will become a Lender under the Loan Documents as of [the date of
this Agreement] (“Effective Date”) and upon payment of the Assigned Amount and
the Assignment Fee (as each term is defined below). [Interest and Fees accrued
prior to the Effective Date are for the account of Assignor Lender, and Interest
and Fees accrued from and after the Effective Date are for the account of
Assignee Lender.]

          2.     INITIAL PAYMENT AND DELIVERY OF NOTES

                    2.1 Payment of the Assigned Amount. Assignee Lender will pay
to Assignor Lender, in immediately available funds, not later than 12:00 noon
(New York time) on the Effective Date, an amount equal to its Pro Rata Share of
the then outstanding principal amount of the Loans as set forth above in Section
1.1 [together with accrued interest, fees and other amounts as set forth on
Schedule 2.1] (the “Assigned Amount”).

                    2.2           Payment of Assignment Fee. [Assignor Lender
and/or Assignee Lender] will pay to Agent, for its own account in immediately
available funds, not later than 12:00 noon (New York time) on the Effective
Date, the assignment fee in the amount of $3,500 (the “Assignment Fee”) as
required pursuant to Section 9.1 (a) of the Credit Agreement.

                    2.3           Execution and Delivery of Notes. Following
payment of the Assigned Amount and the Assignment Fee, Assignor Lender will
deliver to Agent the Notes previously delivered to Assignor Lender for
redelivery to Borrower and Agent will obtain from Borrower for delivery to
[Assignor Lender and] Assignee Lender, new executed Notes evidencing Assignee
Lender’s [and Assignor Lender’s respective] Pro Rata Share[s] in the Loans after
giving effect to the assignment described in Section 1. Each new Note will be
issued in the

- 2 -

--------------------------------------------------------------------------------






aggregate maximum principal amount of the Term Loan B Commitment [of the Lender
to whom such Note is issued] OR [the Assignee Lender].

          3.     REPRESENTATIONS, WARRANTIES AND COVENANTS

                    3.1      Assignee Lender’s Representations, Warranties and
Covenants. Assignee Lender hereby represents, warrants, and covenants the
following to Assignor Lender and Agent:

                    (a)     This Agreement is a legal, valid, and binding
agreement of Assignee Lender, enforceable according to its terms;

                    (b)     The execution and performance by Assignee Lender of
its duties and obligations under this Agreement and the Loan Documents will not
require any registration with, notice to, or consent or approval by any
Governmental Authority;

                    (c)     Assignee Lender is familiar with transactions of the
kind and scope reflected in the Loan Documents and in this Agreement;

                    (d)     Assignee Lender has made its own independent
investigation and appraisal of the financial condition and affairs of each
Credit Party, has conducted its own evaluation of the Loans, the Loan Documents
and each Credit Party’s creditworthiness, has made its decision to become a
Lender to Borrower under the Credit Agreement independently and without reliance
upon Assignor Lender or Agent, and will continue to do so;

                    (e)     Assignee Lender is entering into this Agreement in
the ordinary course of its business, and is acquiring its interest in the Loans
for its own account and not with a view to or for sale in connection with any
subsequent distribution; provided, however, that at all times the distribution
of Assignee Lender’s property shall, subject to the terms of the Credit
Agreement, be and remain within its control;

                    (f)     No future assignment or participation granted by
Assignee Lender pursuant to Section 9.1 of the Credit Agreement will require
Assignor Lender, Agent, or Borrower to file any registration statement with the
Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;

                    (g)     Assignee Lender has no loans to, written or oral
agreements with, or equity or other ownership interest in any Credit Party;

                    (h)     Assignee Lender will not enter into any written or
oral agreement with, or acquire any equity or other ownership interest in, any
Credit Party without the prior written consent of Agent; and

                     (i)     As of the Effective Date, Assignee Lender (i) is
entitled to receive payments of principal and interest in respect of the
Obligations without deduction for or on account of any taxes imposed by the
United States of America or any political subdivision thereof, (ii) is not
subject to capital adequacy or similar requirements under Section 1.16(a) of the
Credit Agreement, (iii) does not require the payment of any increased costs
under Section

-3-

--------------------------------------------------------------------------------




1.16(b) of the Credit Agreement, and (iv) is not unable to fund LIBOR Loans
under Section 1.16(c) of the Credit Agreement, and Assignee Lender will
indemnify Agent from and against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, or expenses that result from
Assignee Lender’s failure to fulfill its obligations under the terms of Section
1.15(c) of the Credit Agreement or from any other inaccuracy in the foregoing.

                    3.2      Assignor Lender’s Representations, Warranties and
Covenants. Assignor Lender hereby represents, warrants and covenants the
following to Assignee Lender:

                     (a)     Assignor Lender is the legal and beneficial owner
of the Assigned Amount;

                     (b)     This Agreement is a legal, valid and binding
agreement of Assignor Lender, enforceable according to its terms;

                     (c)     The execution and performance by Assignor Lender of
its duties and obligations under this Agreement and the Loan Documents will not
require any registration with, notice to or consent or approval by any
Governmental Authority;

                     (d)     Assignor Lender has full power and authority, and
has taken all action necessary to execute and deliver this Agreement and to
fulfill the obligations hereunder and to consummate the transactions
contemplated hereby;

                     (e)     Assignor Lender is the legal and beneficial owner
of the interests being assigned hereby, free and clear of any adverse claim,
lien, encumbrance, security interest, restriction on transfer, purchase option,
call or similar right of a third party; and

                    (f)     This Assignment by Assignor Lender to Assignee
Lender complies, in all material respects, with the terms of the Loan Documents.

          4.     LIMITATIONS OF LIABILITY

                    Neither Assignor Lender (except as provided in Section 3.2)
nor Agent makes any representations or warranties of any kind, nor assumes any
responsibility or liability whatsoever, with regard to (a) the Loan Documents or
any other document or instrument furnished pursuant thereto or the Loans or
other Obligations, (b) the creation, validity, genuineness, enforceability,
sufficiency, value or collectibility of any of them, (c) the amount, value or
existence of the Collateral, (d) the perfection or priority of any Lien upon the
Collateral, or (e) the financial condition of any Credit Party or other obligor
or the performance or observance by any Credit Party of its obligations under
any of the Loan Documents. Neither Assignor Lender nor Agent has or will have
any duty, either initially or on a continuing basis, to make any investigation,
evaluation, appraisal of, or any responsibility or liability with respect to the
accuracy or completeness of, any information provided to Assignee Lender which
has been provided to Assignor Lender or Agent by any Credit Party. Nothing in
this Agreement or in the Loan Documents shall impose upon the Assignor Lender or
Agent any fiduciary relationship in respect of the Assignee Lender.

-4-

--------------------------------------------------------------------------------




          5.      FAILURE TO ENFORCE

                    No failure or delay on the part of Agent or Assignor Lender
in the exercise of any power, right, or privilege hereunder or under any Loan
Document will impair such power, right, or privilege or be construed to be a
waiver of any default or acquiescence therein. No single or partial exercise of
any such power, right, or privilege will preclude further exercise thereof or of
any other right, power, or privilege. All rights and remedies existing under
this Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.

          6.     NOTICES

                    Unless otherwise specifically provided herein, any notice or
other communication required or permitted to be given will be in writing and
addressed to the respective party as set forth below its signature hereunder, or
to such other address as the party may designate in writing to the other.

          7.     AMENDMENTS AND WAIVERS

                    No amendment, modification, termination, or waiver of any
provision of this Agreement will be effective without the written concurrence of
Assignor Lender, Agent and Assignee Lender.

          8.     SEVERABILITY

                    Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. In
the event any provision of this Agreement is or is held to be invalid, illegal,
or unenforceable under applicable law, such provision will be ineffective only
to the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

          9.     SECTION TITLES

                    Section and Subsection titles in this Agreement are included
for convenience of reference only, do not constitute a part of this Agreement
for any other purpose, and have no substantive effect.

          10.     SUCCESSORS AND ASSIGNS

                    This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

          11.     APPLICABLE LAW

-5-

--------------------------------------------------------------------------------




                    THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE.

          12.     COUNTERPARTS

                    This Agreement and any amendments, waivers, consents, or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.

[signature page follows]

-6-

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, this Agreement has been duly executed as
of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE LENDER:

 

ASSIGNOR LENDER:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Title:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

Notice Address:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

 

 

 

 

MONROE CAPITAL MANAGEMENT

 

 

ADVISORS, as Agent

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[If Borrower’s consent is required]

 

 

BUTLER SERVICE GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

]

 

 

 

 

 

 

 

 

-7-

--------------------------------------------------------------------------------




SCHEDULE 2.1

Assignor Lender’s Loans

 

 

 

Principal Amount

 

 

 

 

 

Term Loan B

$

 

 

 

--------------------------------------------------------------------------------

 

 

 

Accrued Interest

$

 

 

 

--------------------------------------------------------------------------------

 

 

 

Other + or -$

$

 

 

 

--------------------------------------------------------------------------------

 

 

 

Total

$

 

 

 

--------------------------------------------------------------------------------

All determined as of the Effective Date.

-8-

--------------------------------------------------------------------------------